 

Exhibit 10.2

 

MASTER LICENSE AND SERVICES AGREEMENT

 

This Master License and Services Agreement (this “Agreement”), effective as of
November 20, 2018 (the “Effective Date”), is by and among uSell.com, Inc., with
offices located at 18 West 18th Street, New York, NY 10011, (“uSell”), PhoneX,
Inc., with offices located at 18 West 18th Street, New York, NY 10011 (“PhoneX,
Inc.” or “PhoneX” and together with uSell, the “Company”) and Brightstar Corp.,
with offices located at 9725 NW 117th Ave #105, Miami, FL 33178 (“Brightstar”).
PhoneX, uSell and Brightstar may be referred to herein collectively as the
“Parties” or individually as a “Party.”

 

WHEREAS, as of the date hereof, uSell owes to Brightstar the uSell Payable;

 

WHEREAS, prior to the date hereof, uSell, We Sell Cellular LLC (“WeSell LLC”)
and HD Capital Holdings LLC (“HD Capital”) have transferred to PhoneX, Inc. all
assets in connection with the business of uSell and PhoneX, Inc. necessary to
operate and maintain its software defined herein as Subscription Services (the
“Asset Transfer”);

 

WHEREAS, the Parties desire to establish a business relationship whereby, among
other things, PhoneX would provide Brightstar with access to the Subscription
Services, as the same is improved by PhoneX through the provision of certain
Integration Services, and agree to perform certain maintenance, support, sales
and other services related to the Subscription Services; and

 

WHEREAS, PhoneX desires to grant to Brightstar, and Brightstar desires to
receive, an option to acquire the assets of PhoneX, including those associated
with the Subscription Services and PhoneX’s business of providing the
Subscription Services, all in accordance with the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms, and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.          Definitions.

 

Capitalized terms used herein and not otherwise defined throughout this
Agreement shall have the meanings set forth in this Section 1. All other
capitalized terms shall have meanings given to them throughout this Agreement.

 

“Action” means any claim, charge, action, cause of action, demand, lawsuit,
arbitration, inquiry, audit, notice of violation, proceeding, litigation,
citation, summons, subpoena, or investigation of any nature, civil, criminal,
administrative, regulatory, or other, whether at law, in equity, or otherwise.

 

“Actual Uptime” has the meaning contained in Exhibit B.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the direct or indirect
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise.

 



 

 

 

“Agreement” has the meaning contained in the first paragraph of this Agreement.

 

“Aggregate Integration Breach Payment Amount” has the meaning contained in
Exhibit I.

 

“Annual Minimum” has the meaning contained in Section 7.12(d).

 

“Applicable Data Protection Laws” means federal, state and international
privacy, data protection and information security-related Laws applicable to
Personal Information.

 

“Approved Third Parties” has the meaning contained in Section 2.4.

 

“Approved Third Party Commissions” has the meaning contained in Section 7.3.

 

“Asset Transfer” has the meaning contained in the second WHEREAS clause of this
Agreement.

 

“Authorized Users” means all Persons authorized by Brightstar or any of its
Sublicensees to access and use the Services through Brightstar’s account all in
accordance with the terms and conditions of this Agreement.

 

“Available” means the Subscription Services available and operable by PhoneX for
access and use by Brightstar, its Sublicensees and the Authorized Users over the
Internet in full conformity with the Specifications and Documentation.
“Availability” has a correlative meaning.

 

“Availability Requirement” has the meaning contained in Exhibit B.

 

“Base Price” has the meaning contained in Exhibit I.

 

“Business Day” means a day other than a Saturday, Sunday, or other day on which
commercial banks in Miami, FL are authorized or required by Law to be closed for
business.

 

“Brightstar” has the meaning contained in the preamble.

 

“Brightstar Data” means any and all information, data, materials, works,
expressions, or other content, including any that are (a) uploaded, submitted,
posted, transferred, transmitted, or otherwise provided or made available by or
on behalf of Brightstar, its Sublicensees or any Authorized User for Processing
by or through the Subscription Services, or (b) collected, downloaded, or
otherwise received by the Company or the Subscription Services for Brightstar,
its Sublicensees or any Authorized User pursuant to this Agreement or at the
written request or instruction of Brightstar, its Sublicensees or any Authorized
User. All output, copies, reproductions, improvements, modifications,
adaptations, translations, and other derivative works of, based on, derived
from, or otherwise using any Brightstar Data are themselves also Brightstar
Data. For the avoidance of doubt, Brightstar Data includes all User Data and
Personal Information, but does not include any PhoneX Materials.

 

“Brightstar Marks” has the meaning contained in Section 8.3.

 



2

 

 

“Brightstar Materials” has the meaning contained in Exhibit E.

 

“Brightstar Observer” has the meaning contained in Section 15.1.

 

“Brightstar Systems” means the internal systems of Brightstar and its
Sublicensees that are used in the operation of their respective businesses,
including computer hardware systems, software, embedded systems, infrastructure
and all related databases, equipment and components.

 

“Call Notice” has the meaning contained in Section 14.2

 

“Call Option” has the meaning contained in 14.1.

 

“Change of Control” has the meaning contained in Section 15.2.

 

“Change Order” has the meaning contained in Exhibit E.

 

“Change Request” has the meaning contained in Exhibit E.

 

“Code” has the meaning contained in Section 11.3(b)(i).

 

“Company” has the meaning contained in the preamble.

 

“Commission Share” has the meaning contained in Exhibit I.

 

“Confidential Information” has the meaning contained in Section 13.

 

“Corrective Action Plan” has the meaning contained in Exhibit C.

 

“Developed IP” has the meaning contained in Exhibit E.

 

“Direct Claim” has the meaning contained in Section 10.3(c).

 

“Direct Claim Notice” has the meaning contained in Section 10.3(c).

 

“Documentation” means all documentation relating to the Services, including all
user manuals, operating manuals, and other instructions, specifications,
documents, and materials, in any form or media, that describe any component,
feature, requirement, or other aspect of the Services, including any
functionality, testing, operation, or use thereof.

 

“Effective Date” has the meaning contained in the first paragraph of this
Agreement.

 

“Epidemic Failure” means the Subscription Services are Available less than (i)
80% of the time during any given 30 day period during the Term or (ii) 85% of
the time during any given 90 day period during the Term.

 

“Escrow Agent” has the meaning contained in Section 12.1.

 

“Escrow Agreement” has the meaning contained in Section 12.1.

 



3

 

 

“Exceptions” has the meaning contained in Exhibit B.

 

“Exclusive License” refers to the licenses granted to Brightstar by Sections
2.2, 2.3 and 2.4.

 

“Exclusivity Conditions” has the meaning contained in Exhibit A.

 

“Exclusivity Period” has the meaning contained in Section 2.4.

 

“Financing” has the meaning contained in Section 11.3(b)(iii).

 

“First Year Royalty Threshold Amount” has the meaning contained in Exhibit I.

 

“Force Majeure” means any event beyond the reasonable control of the applicable
Party relating to strikes, labor disputes, freight embargoes, interruption or
failure in the Internet, telephone or other telecommunications service or
related equipment, material interruption in the mail service or other means of
communication within the United States, a Party sustaining a material or
substantial loss by fire, flood, accident, hurricane, earthquake, theft,
sabotage, or other calamity or malicious act, whether or not such loss shall
have been insured, acts of God, outbreak or material escalation of hostilities
or civil disturbances, national emergency or war (whether or not declared), or
other calamity or crises including a terrorist act or acts affecting the United
States, future laws, rules, regulations or acts of any government (including any
orders, rules or regulations issued by any official or agency of such
government).

 

“HD Capital” has the meaning contained in the second WHEREAS clause of this
Agreement.

 

“Indemnitee” has the meaning contained in Section 10.1.

 

“Indemnifying Party” shall mean the Party(ies) obligated to provide
indemnification under Section 10.

 

“Initial Term” has the meaning contained in Exhibit I.

 

“Integration Breach” has the meaning contained in Section 7.12(g).

 

“Integration Breach Payment Amount” has the meaning contained in Exhibit I.

 

“Integration Services” has the meaning contained in Section 2.1(d).

 

“Intellectual Property Rights” means any and all registered and unregistered
rights granted, applied for, or otherwise now or hereafter in existence under or
related to any patent, copyright, trademark, trade secret, database protection,
or other intellectual property rights laws, and all similar or equivalent rights
or forms of protection, in any part of the world.

 

“Intercompany Agreements” means the Intercompany Services Agreement between HD
Capital and PhoneX, dated as of the date hereof, and the Intercompany Services
Agreement between WeSell LLC and PhoneX, dated as of the date hereof.

 



4

 

 

“Key Personnel” means any PhoneX Personnel covered by either of the Intercompany
Agreements or otherwise identified as key personnel in this Agreement.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, or other requirement of any
federal, state, local, or foreign government or political subdivision thereof,
or any arbitrator, court, or tribunal of competent jurisdiction.

 

“Lender” means Siena Lending Group LLC.

 

“Losses” means any and all losses, damages, deficiencies, claims, actions,
judgments, settlements, interest, awards, penalties, fines, costs, or expenses
of whatever kind, including reasonable attorneys’ fees and the costs of
enforcing any right to indemnification hereunder and the cost of pursuing any
insurance; provided, however, Losses do not include punitive damages (other than
punitive damages paid or payable to third parties in respect of any Third Party
Claim for which indemnification hereunder is otherwise required).

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is materially adverse to (a) the business, results of operations,
prospects, condition (financial or otherwise), or assets of the Company or
Brightstar as the case may be, or (b) the ability of the Company or Brightstar
to consummate the transactions contemplated hereby on a timely basis; except for
any event, occurrence, fact, condition or change related to (1) any change in
the United States economy or securities or financial markets in general, or any
change in general national economic or financial conditions; (2) any change that
generally affects the used smartphone sales industry; (3) the execution,
delivery or performance of this Agreement, or the announcement thereof; (4) any
changes in Laws, accounting rules or in the authoritative interpretations
thereof or in regulatory or interpretative guidance related thereto, or (5) the
failure of any Party to meet any of its internal projections, forecasts, or
revenue or earnings predictions; provided, that the matters set forth in clauses
(1), (2) and (4) above shall not be excluded if they have a disproportionate
impact on any Party relative to the other companies in the smartphone business
in which such Party operates.

 

“MFN Threshold” has the meaning contained in Exhibit I.

 

“Minimum” refers to the Quarterly Minimums or Annual Minimums, as applicable.

 

“Minimum Brightstar Prices” has the meaning contained in Section 2.4(c).

 

“Minimum Royalties” has the meaning contained in Exhibit I.

 

“Monthly Payments” has the meaning contained in Exhibit I.

 

“Net Platform Sales” has the meaning contained in Section 7.1.

 

“Net Working Capital” has the meaning contained in Section 14.3(c).

 

“Non-Exclusivity Period” has the meaning in Exhibit I.

 



5

 

 

“Notice” has the meaning contained in Section 17.4.

 

“Offer Notice” has the meaning contained in Section 11.3(b)(iii).

 

“Open Source Software” means any software component that is subject to any open
source copyright license agreement, including software available under the GNU
Affero General Public License (AGPL), GNU General Public License (GPL), GNU
Lesser General Public License (LGPL), Mozilla Public License (MPL), Apache
License, BSD licenses, or any other license that is approved by the Open Source
Initiative.

 

“Option Commission Payment” has the meaning contained in Section 7.3.

 

“Option Period” has the meaning contained in Exhibit I.

 

“Option Price” has the meaning contained in Section 14.3(a).

 

“Option Purchase Agreement” has the meaning contained in Section 14.2.

 

“Party” and “Parties” have the meaning in the preamble.

 

“Period” refers to any three (3) month, nine (9) month or year-long period
referenced in this Agreement.

 

“Permitted Uses” means any use of the Services by Brightstar, its Sublicensees
or any Authorized User for any lawful purposes and which such use is in
accordance with the terms and conditions of this Agreement or the Escrow
Agreement.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, governmental authority, unincorporated organization, trust,
association, or other entity.

 

“Personal Information” means any personally identifiable information, including
information that Brightstar, its Sublicensees or Authorized Users provide or for
which Brightstar, its Sublicensees or Authorized Users provide access to PhoneX,
or information which PhoneX creates or obtains that: (i) directly or indirectly
identifies an individual (including, for example, names, signatures, addresses,
telephone numbers, email addresses, and other unique identifiers); (ii) can be
used to authenticate an individual (including employee identification numbers,
government-issued identification numbers, passwords or PINs, user identification
and account access credentials or passwords, financial account numbers, credit
report information, student information, biometric, answers to security
questions, and other personal identifiers); or (iii) is defined as such or
protected under Applicable Data Protection Laws, including information
considered as sensitive personal data or employee personal data. For the
avoidance of doubt, Personal Information does not include aggregate, anonymized
data derived from an identified or identifiable individual.

 

“PhoneX, Inc.” or “PhoneX” has the meaning contained in the preamble.

 



6

 

 

“PhoneX Materials” means the Subscription Services, Specifications,
Documentation, and PhoneX Systems and any and all other information, documents,
data, know-how, methods, processes, hardware, software, and other technologies
and inventions, including any deliverables, technical or functional
descriptions, requirements, plans, or reports, that are provided or used by
PhoneX in connection with the Services or otherwise comprise or relate to the
Services or PhoneX Systems.

 

“PhoneX Personnel” means all employees and agents of PhoneX or uSell involved in
the performance of Services.

 

“PhoneX Service Manager” has the meaning contain in Section 2.6(a).

 

“PhoneX Systems” has the meaning contained in Section 5.4.

 

“Plan” has the meaning contained in Section 6.3(a).

 

“Platform Customers” has the meaning contained in Exhibit D.

 

“Policies” has the meaning contained in Section 16.1.

 

“Pre-Bankruptcy Period” has the meaning contained in Section 11.3(b)(ii).

 

“Process” means to perform any operation or set of operations on any data,
information, material, work, expression, or other content, including to (a)
collect, receive, input, upload, download, record, reproduce, store, organize,
combine, log, catalog, cross-reference, manage, maintain, copy, adapt, alter,
translate, or make other improvements or derivative works, (b) process,
retrieve, output, consult, use, disseminate, transmit, submit, post, transfer,
disclose, or otherwise provide or make available, or (c) block, erase, or
destroy. “Processing” and “Processed” have correlative meanings.

 

“Products” means cellular phones, tablets, smart watches, and other smart
devices and their respective accessories for sale at the wholesale channel
level.

 

“Qualifying Firm Offer” has the meaning contained in Section 10.3(b)

 

“Release Event” has the meaning contained in Section 12.2.

 

“Renewal Term” has the meaning contained in Section 11.2.

 

“Representatives” means, with respect to a Party, that Party’s and its
Affiliates’ respective employees, officers, directors, managers, agents,
independent contractors, sublicensees (in the case of PhoneX and uSell) and
Sublicensees (in the case of Brightstar), and legal and financial advisors.

 

“Resolve or “Resolved” or “Resolution” has the meaning contained in Exhibit C.

 

“Royalties” has the meaning contained in Exhibit I.

 

“Sales Services” has the meaning contained in Section 2.1(c).

 

“Scheduled Downtime” has the meaning contained in Exhibit B.

 



7

 

 

“Scheduled Uptime” has the meaning contained in Exhibit B.

 

“Secondary Backup Facility” has the meaning contained in Section 6.1.

 

“Service Availability Credits” has the meaning contained in Exhibit B.

 

“Service Error” means any failure of any Subscription Service to be Available or
otherwise perform in accordance with this Agreement and the Specifications.

 

“Service Level Credits” has the meaning contained in Exhibit C.

 

“Service Level Failure” means a failure to perform the Support Services in
compliance with the Support Service Level Requirements.

 

“Service Period” has the meaning contained in Exhibit B.

 

“Services” has the meaning contain in Section 2.1.

 

“Shortfall Payment” has the meaning contained in Section 7.12 (h).

 

“SKU” means any Product offered through the Subscription Services and identified
by the manufacturer, model and memory, to the extent applicable, as well as any
other differentiating characteristics thereof.

 

“Specifications” means the specifications for the Subscription Services set
forth in Exhibit A and, to the extent consistent with and not limiting of the
foregoing, the Documentation. For clarity, upon completion of the Integration
Services, the Specifications shall also include the specifications set forth in
Exhibit E.

 

“Specified Employee” has the meaning contained in Exhibit I.

 

“Subscription Services” has the meaning contained in Section 2.1(a).

 

“Sublicensee” or “Sublicensees” means (i) Brightstar US, Inc., (ii) any other
Affiliate of Brightstar or (iii) any third-party to which Brightstar, Brightstar
US, Inc. or any such other Affiliate is authorized to sublicense any Services
hereunder with the prior written approval of PhoneX or uSell.

 

“Support Request” has the meaning contained in Exhibit C.

 

“Support Service Level Requirements” has the meaning contained in Exhibit C.

 

“Support Services” has the meaning contained in Section 4.

 

“Sustaining Resources” means (a) personnel that are: (i) technically qualified
to perform the Services; (ii) made available during the time period and at the
place where performance of the Services is required to occur; and (iii)
sufficient, ready, willing, and able to perform all of PhoneX’s obligations; (b)
materials, facilities, and equipment that are sufficient to perform PhoneX’s
obligations; and (c) other assets, including Intellectual Property Rights, that
are sufficient to perform PhoneX’s obligations, in the case of each of clauses
(a), (b), and (c), in a professional, timely, and efficient manner in accordance
with this Agreement and the Specifications.

 



8

 

 

“Target Net Working Capital” has the meaning contained in Section 14.3(b).

 

“Term” has the meaning provided by Section 11.2.

 

“Third Party Claim” has the meaning contained in Section 10.3(a).

 

“Third Party Claim Notice” has the meaning contained in Section 10.3(a).

 

“Third Party Hosting Service Provider” has the meaning contained in Section 4.4.

 

“Three Month Minimum” has the meaning contained in Exhibit I.

 

“uSell” has the meaning contained in the preamble.

 

“uSell Grading” has the meaning contained Section 7.12(i).

 

“uSell Payable” has the meaning contained in Exhibit I.

 

“User Data” means any and all information reflecting the access or use of the
Subscription Services by or on behalf of Brightstar or any of its Sublicensees
or any Authorized User, including any profile, visit, session, impression, click
through, or click stream-data, and any statistical or other analysis,
information, or data based on or derived from any of the foregoing from
Authorized Users and Platform Customers (as such term is defined in Exhibit D).

 

“WeSell LLC” has the meaning contained in the second WHEREAS clause of this
Agreement.

 

2.          Services.

 

2.1       Description of Services. Throughout the Term and at all times in
connection with its actual or required performance under this Agreement, PhoneX
shall, in accordance with all terms and conditions set forth in this Agreement,
provide to Brightstar and its Authorized Users the following services
(“Services”):

 

(a)     access, in accordance with Section 2.2 of this Agreement, to the
software-as-a-service offering described in Exhibit A attached hereto (the
“Subscription Services”) as the same may be modified and improved from time to
time by PhoneX and/or uSell, including in connection with the performance of the
Integration Services (as defined below);

 

(b)     service maintenance and the support services as set forth in Section 4
and in accordance with Exhibits B and C (and defined below as Support Services);

 

(c)     sales services as described in more detail in Exhibit D (the “Sales
Services”); and

 



9

 

 

(d)     platform integration services as described in more detail in Exhibit E
(the “Integration Services”).

 

2.2           Access and Use. PhoneX hereby grants to Brightstar, exercisable by
and through itself and its Sublicensees and Authorized Users, a sublicensable
(solely to its Sublicensees) worldwide right to:

 

(a)     access and use the Subscription Services, including in operation with
other software, hardware, systems, networks, and services, for the Permitted
Uses;

 

(b)     generate, print, copy, upload, download, store, and otherwise Process
all audio, visual, digital, and other output, displays, and content as may
result from any access to or use of the Services;

 

(c)     access and use the Services for all such non-production uses and
applications as may be necessary or useful for the effective use of the
Subscription Services, which access and use will be without charge and not
included for any purpose in any calculation of Brightstar’s or its Authorized
Users’ use of the Services, including for purposes of assessing any Royalties or
other consideration payable to PhoneX; and

 

(d)     perform, display, execute, reproduce, and modify (including to create
improvements and derivative works of), and distribute and otherwise make
available to Authorized Users, any PhoneX Materials solely to the extent
necessary to access or use the Services in accordance with the terms and
conditions of this Agreement.

 

Notwithstanding anything to the contrary in this Agreement, (i) during the
Exclusivity Period, Brightstar shall have the right to sublicense the Services
to its Affiliates without being required to obtain the consent of PhoneX prior
thereto and (ii) nothing contained in this Agreement shall preclude Brightstar
from selling all or substantially all of its assets or selling (or allowing to
be sold) all of its capital stock whether in a merger or otherwise.

 

2.3        Documentation License. PhoneX hereby grants to Brightstar a
sublicensable (solely to its Sublicensees) worldwide license to prepare,
reproduce, print, download, and use as many copies of the Documentation as may
be necessary or useful for any use of the Services.

 

2.4        Exclusivity. The license grants and access rights set forth in
Section 2.2 and Section 2.3 shall be exclusive from the Effective Date until the
earlier to occur of (i) Exclusivity Expiration Date; and (ii) the effective date
of cancellation of exclusivity in accordance with Section 7.12 (the “Exclusivity
Period”). During the Exclusivity Period, the Company shall not, directly or
indirectly, sell or offer for sale Products through the Subscription Services
(other than the sale or offering for sale of Brightstar’s Products pursuant to
the terms of this Agreement); provided, that (x) so long as each of WeSell LLC
and BST Distributions, Inc. (“BST”, together with WeSell LLC, “WeSell”) is an
Affiliate of PhoneX and uSell, PhoneX shall be permitted to sell through the
Subscription Services Products that have been purchased from third parties by
WeSell at no cost to WeSell; and (y) subject to the express written consent of
Brightstar and PhoneX, PhoneX shall be permitted to sell through the
Subscription Services the Products of certain additional third parties proposed
by either Party and so mutually approved by Brightstar and PhoneX (“Approved
Third Parties”), so long as each of the Exclusivity Conditions are satisfied.

 



10

 

 

2.5        Compliance with Laws/Subcontracting. The Company represents and
warrants that it has complied, and the Company shall comply in all material
respects with all applicable Laws as they concern this Agreement, the
performance by the Company of its obligations hereunder and the subject matter
hereof, including all applicable domestic and international anti-corruption Laws
(including the U.S. Foreign Corrupt Practices Act and international treaties and
conventions such as the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions and the UN Convention Against
Corruption), data privacy protection, trade and export compliance laws and
regulations, including by securing and maintaining all required and appropriate
permits, licenses, and other documentation and clearances necessary for
performance under this Agreement and provision of the Services.

 

2.6         PhoneX Personnel. The Company shall:

 

(a)     subject to the prior written approval of Brightstar, appoint: (i) a
Company employee to serve as PhoneX’s primary contact with respect to the
Services, who will have the authority to act on behalf of PhoneX in matters
pertaining to the receipt and processing of Support Requests and the Support
Services (the “PhoneX Service Manager”); and (ii) other Key Personnel, who will
be suitably skilled, experienced, and qualified to perform the Services;

 

(b)     maintain the same PhoneX Service Manager and other Key Personnel
throughout the Term and such additional period, if any, as PhoneX is required to
perform the Services, except for changes in such personnel due to: (i)
Brightstar’s request pursuant to Section 2.6(c); or (ii) the death, disability,
resignation, replacement (subject to Section 2.6(d)), or termination of such
personnel (including any of the persons referred to specifically in Section
2.6(a) and (b)) or other circumstances outside PhoneX’s reasonable control;

 

(c)     upon the reasonable written request of Brightstar, use commercially
reasonable efforts to replace any PhoneX Personnel;

 

(d)     not replace any Specified Employee without the prior written consent of
Brightstar, not to be unreasonably withheld; and

 

(e)     maintain in effect the Intercompany Agreements, and cause the duties of
such employees made available to PhoneX thereunder to be primarily dedicated to
PhoneX, with respect to professional time, effort and priority.

 



11

 

 

2.7           Management and Payment of PhoneX Personnel. The Company is
responsible for the payment of any and all amounts due to PhoneX Personnel,
including all fees, expenses, and compensation to, by, or on behalf of any
PhoneX Personnel and, if applicable, the withholding of income taxes and payment
and withholding of social security and other payroll taxes, unemployment
insurance, workers’ compensation insurance payments, and disability benefits.
The Company shall take reasonable measures, including engaging a third party to
conduct background checks, to ensure that no Person who has been convicted of a
felony or any misdemeanor involving, in any way, theft, fraud, bribery, or the
violation of any securities law provides any Services or has access to any
Personal Information or other Confidential Information of Brightstar, its
Sublicensees or any Authorized Users. The Company shall be responsible for
ensuring the completion of all background checks necessary to comply with the
foregoing.

 

2.8           Time of the Essence. Each Party acknowledges and agrees that time
is of the essence with respect to each Party’s obligations under this Agreement
and that except as otherwise permitted under this Agreement or by applicable Law
each Party shall ensure prompt and timely performance of all such obligations,
including all timetables and other requirements of this Agreement.

 

2.9           Service Levels and Credits. PhoneX shall make the Subscription
Services available in accordance with the service levels set forth in Exhibit B
and will comply in all respects with the obligations of performance criteria set
forth in Exhibit B including the remedies for failure to meet such service
levels and performance criteria.

 

2.10         Use Restrictions. Brightstar shall not and shall cause its
Sublicensees and Authorized Users not to: (a) rent, lease, lend, sell,
distribute, publish, transfer, or otherwise make any PhoneX Materials or other
PhoneX Confidential Information available to any third party, except as
expressly permitted by this Agreement or the Escrow Agreement; or (b) use or
authorize the use of the Services or Documentation in any manner or for any
purpose that is unlawful under applicable Law.

 

2.11         Performance Standards. PhoneX will perform all Services in a
professional, timely and workmanlike manner in accordance with generally
recognized industry standards and practices for similar services and to the
reasonable satisfaction of Brightstar, using PhoneX Personnel with the requisite
skill, experience, and qualifications, and shall devote adequate resources to
meet its obligations under this Agreement.

 

2.12         Ownership of the Subscription Services. During the Term, PhoneX
will retain ownership and applicable licenses of all software underlying the
Subscription Services and will not transfer such ownership or applicable license
rights to any third party without the prior written consent of Brightstar,
except as may otherwise be permitted by this Agreement.

 

2.13         Notice of Loan Agreement Default. The Company shall notify
Brightstar promptly upon any default by PhoneX, uSell or any of their respective
Affiliates which has been declared by a lender under any loan agreement,
promissory note or similar instrument with any lender and has not been cured, to
the extent permitted, in such agreement, note or instrument.

 

3.          Brightstar Obligations

 

3.1           Brightstar Personnel. Brightstar shall designate one of its
employees to serve as its primary contact with respect to this Agreement and to
act as its authorized representative with respect to matters pertaining to this
Agreement, with such designation to remain in force unless and until a successor
representative is appointed, in Brightstar’s sole discretion.

 



12

 

 

3.2           Sales Services. In connection with the Sales Services, Brightstar
shall:

 

(a)     deliver on a timely basis lists of Products to be available for PhoneX
to offer through the Subscription Services; and

 

(b)     provide any information and support to PhoneX that may be reasonably
requested by PhoneX regarding the Brightstar Products to be sold under this
Agreement.

 

3.3           Prohibited Acts. Subject to the terms of this Agreement, including
Brightstar’s rights in connection with a bankruptcy of PhoneX or Release Events,
pursuant to the Escrow Agreement, or exercising the Call Option, neither PhoneX
or uSell, on the one hand, or Brightstar, on the other hand, shall use the
Confidential Information of the other Party outside of the scope of this
Agreement with the intent to harm such other Party.

 

4.          Support and Maintenance. PhoneX shall provide maintenance and
support services (collectively, “Support Services”) for the Subscription
Services in accordance with the provisions of this Section 4 and Exhibit C. The
Support Services are included in the Services, and PhoneX shall not assess any
additional royalties, fees, costs, or charges for such Support Services.

 

4.1           Support Service Responsibilities. PhoneX shall:

 

(a)     correct all Service Errors in accordance with the Support Service Level
Requirements, including by providing defect repair, programming corrections, and
remedial programming, as more particularly set forth in Exhibit C;

 

(b)     provide telephone support during the hours of 8 a.m. to 6 p.m. New York,
New York Time on Business Days in a reasonable manner sufficient to meet the
requirements set forth in this Agreement, including Exhibit C;

 

(c)     Provide online access or other prompt access to technical support
information; and

 

(d)     Respond to and Resolve Support Requests as set forth in Exhibit C.

 

4.2           Service Monitoring and Management. PhoneX shall continuously
monitor and manage the Subscription Services to optimize Availability that meets
or exceeds the Availability Requirement. Such monitoring and management shall
include:

 

(a)     proactively monitoring on a 24/7 basis all Subscription Service
functions, servers, firewall, and other components of Subscription Service
security;

 



13

 

 

(b)     if such monitoring identifies, or PhoneX otherwise becomes aware of, any
circumstance that is reasonably likely to threaten the Availability of the
Subscription Services, taking all necessary and reasonable remedial measures to
promptly eliminate such threat and ensure full Availability;

 

(c)     if PhoneX receives knowledge that the Subscription Services or any
Subscription Service function or component is not Available (including by
written notice from Brightstar pursuant to the procedures set forth herein):

 

(i)          confirming (or disconfirming) the outage by a direct check of the
associated facility or facilities;

 

(ii)          if PhoneX’s facility check in accordance with clause (i) above
confirms a Subscription Service outage in whole or in part: (A) notifying
Brightstar in writing pursuant to the procedures set forth herein that an outage
has occurred, providing such details as may be available, including a PhoneX
trouble ticket number, if appropriate, and time of outage; and (B) working all
problems causing and caused by the outage until they are resolved as Critical
Service Errors in accordance with Exhibit C; and

 

(iii)        notifying Brightstar that PhoneX has fully corrected the outage and
any related problems, along with any pertinent findings or action taken to close
the trouble ticket.

 

(d)     In the event of a Force Majeure event which affects PhoneX’s ability to
comply with this Section 4.2, PhoneX shall be excused during the duration of the
Force Majeure event and thereafter for as long as it takes using commercially
reasonable efforts to comply; provided, that PhoneX shall (i) to the extent
reasonably possible, give Brightstar prompt written Notice of any event or
circumstance that is reasonably likely to result in a Force Majeure event, and
the anticipated duration thereof; and (ii) use all diligent efforts to end the
Force Majeure event, ensure that the effects of any Force Majeure event are
minimized and resume full performance under this Agreement as soon as reasonably
possible following such Force Majeure event. Notwithstanding anything to the
contrary contained herein, if such Force Majeure event is not reasonably
expected to cease within a reasonable amount of time, Brightstar shall have the
right to terminate this Agreement without any requirement to make the payments
described in Section 11.4 (other than to the extent already due and payable at
the time of such termination).

 

4.3         Service Maintenance. PhoneX shall continuously maintain the
Subscription Services to optimize Availability that meets or exceeds the
Availability Requirement. Such maintenance services shall include providing to
Brightstar and its Authorized Users:

 

(a)     all updates, bug fixes, enhancements, new releases, new versions, and
other improvements to the Subscription Services, that PhoneX provides at no
additional charge to its other similarly situated licensees; and

 

(b)     all such services and repairs as are required to maintain the
Subscription Services or are ancillary, necessary, or otherwise related to
Brightstar’s or its Authorized Users’ access to or use of the Subscription
Services, so that the Subscription Services operate properly in accordance with
this Agreement and the Specifications.

 



14

 

 

4.4         Third Party Hosting. Notwithstanding Section 17.7, Phone X may
comply with its obligations pursuant to Sections 4, 5 and 6 through its
third-party hosting services provider (a “Third Party Hosting Service
Provider”). The initial Third Party Hosting Service Provider is RackSpace.
PhoneX may change its Third Party Hosting Service Provider or utilize any other
third party contractor in connection with the provision of Services in each case
only upon Brightstar’s prior written consent, not to be unreasonably withheld,
conditioned or delayed. The use of a Third Party Hosting Service Provider or any
other approved third party contractors shall not in any way limit any obligation
or liability of PhoneX to Brightstar or limit any rights Brightstar may have
under this Agreement.

 

5.    Security.

 

5.1        Protection of Data and Confidential Information of the Parties. At
all times in connection with its actual or required performance of the Services
hereunder, PhoneX shall make the Services available in accordance with the data
security and back-up requirements set out in Exhibit F-1.

 

5.2        Permitted Use of Personal Information. The Company shall not cause or
permit any Personal Information to be Processed in any manner or for any purpose
other than the performance of the Services in compliance with the obligations
and restrictions set forth in Exhibit F-2 and all applicable Laws, including
Data Protection Laws. Without limiting any other requirements imposed by this
Agreement or any Applicable Data Protection Law, the Company represents,
warrants and covenants that PhoneX will (i) only provide, disclose and/or
transfer Personal Information to Brightstar so long as PhoneX has previously
obtained all appropriate and applicable consents to treat or use such Personal
Information as required by Brightstar for purposes of this Agreement and (ii)
ensure that such consents are accurate and in compliance with all requirements
of all Applicable Data Protection Laws. PhoneX shall have and make available
terms and conditions and/or privacy policies consistent with the applicable
provisions in this Agreement, including Exhibit F-2 and all Applicable Data
Protection Laws.

 

5.3        Unauthorized Access. PhoneX shall not access, and shall not permit
any access to, the Brightstar Systems, in whole or in part, whether through
PhoneX Systems or otherwise, without Brightstar’s express prior written
authorization. Such authorization may be revoked by Brightstar in writing at any
time in its sole discretion; provided, however, that any such revocation that
results in or otherwise causes PhoneX to be unable to provide the Services as
provided for in this Agreement shall not be deemed a breach of this Agreement by
PhoneX. Any access to the Brightstar Systems shall be solely in accordance with
the terms and conditions, and in no event exceed the scope of, Brightstar’s
authorization pursuant to this Section 5.3. All Brightstar-authorized
connectivity or attempted connectivity to the Brightstar Systems shall be only
through Brightstar’s security gateways and firewalls and in compliance with
Brightstar’s policies as the same may be supplemented or amended by Brightstar
and provided to PhoneX from time to time.

 



15

 

 

5.4        PhoneX Systems. PhoneX shall be solely responsible for the
information technology infrastructure, including all computers, software,
databases, electronic systems (including database management systems), and
networks used by or for PhoneX to access the Brightstar Systems or otherwise in
connection with the Services (“PhoneX Systems”) and shall prevent unauthorized
access to the Brightstar Systems through the PhoneX Systems.

 

5.5        Material Breach of Security Provisions. Any material failure of the
Services to meet the requirements of this Agreement with respect to the security
of any Brightstar Data or other Confidential Information of Brightstar,
including any related backup, disaster recovery, or other policies, practices,
or procedures, is a material breach of this Agreement for which Brightstar, at
its option, shall have the right to terminate this Agreement in accordance with
the terms of this Agreement, and PhoneX shall promptly reimburse to Brightstar
any Royalties prepaid by Brightstar prorated to the date of such termination.

 

6.    Redundancy, Data Backup, and Disaster Recovery. PhoneX shall, in
accordance with the provisions of this Section 6, maintain or cause to be
maintained disaster avoidance procedures reasonably designed to safeguard the
Brightstar Data and Brightstar’s other Confidential Information, PhoneX’s
Processing capability, and the availability of the Subscription Services, in
each case at all times in connection with its actual or required performance of
the Services hereunder, subject to the terms of this Section 6.

 

6.1        Redundant Hosting and Connectivity. From and after the date that is
thirty (30) Business Days following aggregate Net Platform Sales exceeding
$15,000,000, PhoneX shall simultaneously operate a mirror system at a hardened
data center facility in the United States that is geographically remote from the
primary system on which the Subscription Services are hosted (the “Secondary
Backup Facility”). Except for its location and housing facility, the mirror
system shall: (a) be identical in all respects to the primary system; (b) have
hardware and software, network connectivity, power supplies, backup generators,
and other similar equipment and services that operate independently of the
primary system; (c) have fully current backups of all Brightstar Data stored on
the primary system; and (d) have the ability to provide the Subscription
Services in accordance with this Agreement and the Specifications during the
performance of routine and remedial maintenance or any outage or failure of the
primary system. PhoneX shall operate, monitor, and maintain such mirror system
so that it may be activated within two (2) hours after discovery of any failure
of the Subscription Services to be Available.

 

6.2        Data Backup. PhoneX shall perform or cause to be performed periodic
backups of Brightstar Data and store such backup Brightstar Data in a
commercially reasonable location and manner on at least a weekly basis following
the completion of the Integration Services. On written notice from Brightstar,
PhoneX shall provide Brightstar with a copy of the backed up Brightstar Data in
such machine readable format as the Parties may in writing mutually agree upon.
PhoneX shall provide all backups at its sole cost and expense.

 



16

 

 

6.3        Disaster Recovery/Business Continuity. At all times in connection
with its actual or required performance of the Services hereunder following the
completion of the Integration Services, PhoneX shall:

 

(a)      maintain a Business Continuity and Disaster Recovery Plan for the
Subscription Services (the “Plan”), and implement such Plan in the event of any
unplanned interruption of the Subscription Services; actively test, review, and
update the Plan on at least an annual basis using industry best practices; and
provide Brightstar with copies of all such updates to the Plan promptly, with
all such updates to the Plan being subject to the requirements of this Section
6.3; and

 

(b)     provide Brightstar with copies of the Plan and all reports resulting
from any testing of or pursuant to the Plan promptly after PhoneX’s receipt or
preparation thereof. If PhoneX fails to reinstate the Subscription Services
within the periods of time set forth in the Plan, Brightstar may, in addition to
any other remedies available hereunder, in its sole discretion, terminate this
Agreement for cause pursuant to Section 11.3(a).

 

7.    Royalties and Payment.

 

7.1         Royalties. Subject to the terms and conditions of this Agreement,
Brightstar shall pay Royalties to PhoneX. As used in this Agreement, “Net
Platform Sales” shall mean the amount actually received from the sale of
Products through the Subscription Services, net of sales taxes, credits,
refunds, credit card fees, credit card chargebacks and shipping costs.

 

7.2        Monthly Payments. In consideration of the agreements made by PhoneX
herein and the Services to be provided by PhoneX hereby, Brightstar will pay to
PhoneX the Monthly Payments subject to the terms of this Agreement. Subject to
the terms of this Agreement, the first Monthly Payment will be due and owing to
PhoneX on the Effective Date and each subsequent Monthly Payment thereafter will
become due and owing to PhoneX every thirty days with the second Monthly Payment
due and owing thirty (30) days following the Effective Date; provided, that
Brightstar will have no obligation to make any such Monthly Payments until
Brightstar receives payment of the entire uSell Payable or, if paid in part, a
portion of the uSell Payable in excess of the Qualifying Portion. Subject to the
foregoing and the other terms of this Agreement, Brightstar shall be liable to
PhoneX for all Monthly Payments notwithstanding uSell’s obligation to make
payment of a portion of the uSell Payable in excess of the Qualifying Portion.
Brightstar shall, within five (5) Business Days of receipt of the payment of at
least the Qualifying Portion, immediately make payment for the Monthly Payments
that are due and owing to PhoneX as of such date.

 



17

 

 

7.3         Approved Third Party Commissions. Within five (5) Business Days
following receipt thereof, PhoneX shall pay Brightstar its Commission Share of
any and all commissions, royalties or other similar amounts payable (including
cash payments or benefits payable through offset, barter or other exchange) by
any Approved Third Party in connection with the sale of said Approved Third
Party’s Product through the Subscription Services (“Approved Third Party
Commissions”). Notwithstanding the foregoing, PhoneX shall be entitled to retain
any fees paid by any Approved Third Party solely related to the integration of
such Approved Third Party into the PhoneX platform. In the event Brightstar
exercises the Option provided by Section 14, PhoneX shall be entitled to receive
from Brightstar the Commission Share of Approved Third Party Commissions payable
to PhoneX hereunder and paid to Brightstar following the closing of the Option
by each Approved Third Party until the earlier of (x) twenty-four (24) months
following such closing and (y) the date that is four years following the date
upon which PhoneX initially received such Commissions from such Approved Third
Party (the “Option Commission Payment”).

 

7.4         Responsibility for Costs. The Company shall be responsible for all
costs and expenses incurred in or incidental to the performance of Services,
including all costs of any materials supplied by PhoneX, all fees, fines,
licenses, bonds, or taxes required of or imposed against PhoneX, and all other
of PhoneX’s costs of doing business. Except as set forth herein, Brightstar
shall be responsible for the costs of all Brightstar Products sold through the
Subscription Services relating to inventory, taxes, and insurance as well as all
costs involving or relating to all Brightstar Representatives. With regard to
shipping Products to customers, Brightstar shall comply with PhoneX’s shipping
policies as set forth on Exhibit H.

 

7.5         Taxes. All Royalties and amounts set forth in this Agreement are
inclusive of taxes. PhoneX shall be solely responsible for all sales, service,
value-added, use, excise, consumption, and any other taxes, duties, and charges
of any kind, if any, imposed by any federal, state, or local governmental entity
on any amounts payable by Brightstar under this Agreement, other than any taxes
imposed on, or with respect to, Brightstar’s income, revenues, gross receipts,
personnel, real or personal property, or other assets.

 

7.6         Payment Terms. PhoneX shall generate daily payments to Brightstar
comprising all of Brightstar’s Net Platform Sales for the preceding day less
Brightstar’s Royalties, plus all Service Availability Credits, Service Level
Credits, and Approved Third Party Commissions earned in such day. Each such
payment shall be accompanied simultaneously, via such delivery means and to such
address as are specified by Brightstar in writing from time to time, with a
written report containing sufficient detail to enable Brightstar to verify the
calculation of Net Platform Sales, Approved Third Party Commissions, the
withdrawal of Royalties and the identification of all Service Availability
Credits and Service Level Credits applicable for the period of time covered by
such report and corresponding payment. To the extent Brightstar directly
receives full payment for any Products sold through the Subscription Services,
whether through credit card payments, cash on delivery or otherwise, Brightstar
shall (i) promptly pay to PhoneX the Royalties and other amounts, if any, due to
PhoneX in connection with such sale; and (ii) in connection with any such
payments received by Brightstar, provide PhoneX with a weekly report specifying
in reasonable particularity the payments and orders for which they are to be
applied which, at Brightstar’s discretion, may be set off against the payments
set forth in the first sentence in this Section 7.6. To the extent PhoneX
accepts credit cards, prior to accepting payment for purchases made through the
Subscription Services, PhoneX will establish a mechanism to the satisfaction of
Brightstar to limit credit card fraud risk, cap the dollar amount for credit
card transactions and other industry standard fraud prevention measures,
including requiring the customer providing a security code for any credit card
purchase

 



18

 

 

7.7         Most Favored Pricing. To the extent that any third party’s Products
are being offered through the Subscription Services (whether as a result of a
loss of exclusivity or the use thereof by an Approved Third Party or WeSell as
an Affiliate of PhoneX) all Royalties and other charges payable by Brightstar
under this Agreement shall be the lowest fees, prices, and rates
contemporaneously charged by PhoneX to any of its other licensees; provided that
the Net Platform Sales of such other licensees or users is less than or equal to
the MFN Threshold. If at any time PhoneX, uSell or any of their respective
Affiliates charges any licensee or user a lower fee, rate, or price for similar
volumes of comparable services than the corresponding Royalties or other amounts
charged hereunder, then PhoneX shall immediately apply such lower rate or
amount, as applicable, for Subscription Services provided to Brightstar. Such
lower rates or amounts, as applicable, shall apply retroactively to the date on
which PhoneX or such Affiliate began charging such lower rates or fees to such
other licensee or user. This Section 7.7 shall not apply to sales of Products
through the Subscription Services by WeSell (as an Affiliate of PhoneX), except
as provided in Section 7.12.

 

7.8         Brightstar Audits of PhoneX. During the Term and for seven (7) years
after, PhoneX shall: (a) maintain complete and accurate books and records
regarding its business operations relevant to the calculation of Royalties,
Monthly Payments, Approved Third Party Commissions, Service Availability and
Service Level Credits, and any other information relevant to PhoneX’s compliance
with this Agreement; and (b) upon Brightstar’s written request, make such books
and records, and appropriate personnel, available during normal business hours
for inspection and audit by Brightstar or its authorized representative,
provided that Brightstar shall: (i) provide PhoneX with at least three (3) days’
prior written Notice of any audit; and (ii) conduct or cause to be conducted
such audit in a manner designed to minimize disruption of PhoneX’s normal
business operations. Brightstar will pay the out-of-pocket cost of such audits
unless an audit reveals an overbilling or over-reporting of 5% or more, in which
case PhoneX shall reimburse Brightstar for the cost of the audit. PhoneX shall
immediately upon written notice from Brightstar pay Brightstar the amount of any
overpayment revealed by the audit and Brightstar shall immediately upon written
notice from PhoneX pay PhoneX the amount of any underpayments.

 

7.9        Availability and Support Service Level Credits. The Parties
acknowledge and agree that each of the Service Availability Credits and Service
Level Credits assessed pursuant to Exhibit B and Exhibit C, respectively: (a) is
a reasonable estimate of the diminished value of the Services that may arise
from the corresponding Service Error or Service Level Failure, which would be
impossible or very difficult to accurately estimate as of the Effective Date;
(b) is not intended as, and should not be deemed to be, a penalty or forfeiture;
and (c) may, at Brightstar’s option, be credited or set off against any
Royalties or other charges payable to PhoneX under this Agreement or be payable
to Brightstar upon demand.

 



19

 

 

7.10      Right of Set-Off. Other than the obligation of uSell to pay Brightstar
the uSell Payable and the obligation of PhoneX to make payments, if any,
pursuant to 7.12(g) or 11.7, which in no event shall be subject to any set-off,
without prejudice to any other right or remedy it may have and notwithstanding
anything to the contrary in this Agreement, each Party reserves the right to
withhold and set off at any time any amount then due and owing to it by the
other Party against any amount payable by a Party to the other Party under this
Agreement or otherwise, including any Losses to which any Party or any
Indemnified Party (as defined herein) that is an Affiliate of such Party may be
entitled (a) under any indemnification provision of this Agreement, or (b)
otherwise as a result of any breach by any Party of this Agreement.

 

7.11       Support Not to Be Withheld or Delayed. PhoneX shall not withhold or
delay any Subscription Services or Support Services or fail to perform any other
Services or obligations hereunder by reason of: (a) Brightstar’s good faith
withholding of any payment or amount in accordance with this Section 7; or (b)
any dispute whatsoever between the Parties, including any payment or other
dispute arising under or concerning this Agreement or any other agreement
between or among the Parties. Subject to PhoneX’s compliance with the foregoing,
Brightstar shall not withhold or fail to make any payment to PhoneX as the
result of a dispute under this Agreement other than any payment relating to the
subject matter of such dispute.

 

7.12      Minimum Net Platform Sales.

 

(a)     Subject to the terms of this Section 7.12, in the event that PhoneX does
not receive the applicable Minimum Royalties, the Exclusivity Period shall be
terminable pursuant to Section 7.12(f). Unless time periods refer to a specific
event, they shall be measured from the first calendar day of the month following
the Effective Date. By way of example, the first year referred to in this
Section 7.12(a) shall be measured from the first calendar day of the first month
following the Effective Date.

 

(b)     If, on the nine (9) month anniversary of the Effective Date, PhoneX has
not received the First Year Royalty Threshold Amount, then in order for the
Exclusivity Period to continue, Brightstar shall pay to PhoneX the amount equal
to the First Year Royalty Threshold Amount less the amount of such Royalties
actually received within thirty (30) days following such nine (9) month
anniversary. Any amount of such shortfall paid by Brightstar, along with all
Royalties received by PhoneX, shall be credited toward the applicable Minimum
Royalties.

 

(c)     At the end of each three (3) month Period during the second, third, and
fourth year of the Term, to the extent PhoneX has not received the applicable
Three Month Minimum, then in order for the Exclusivity Period to continue,
Brightstar shall pay to PhoneX the amount of any shortfall for the applicable
Three Month Minimum within thirty (30) days following the end of the applicable
three (3) month Period. Any amount of such shortfall paid by Brightstar, along
with all Royalties received by PhoneX, shall be credited toward the Minimum
Royalties for the applicable year.

 



20

 

 

(d)     At the end of each of the first, second and third years, and at the end
of the ninth month of the fourth year, if the Minimum Royalties for such Period
(an “Annual Minimum”) have not been met (including any amounts paid by
Brightstar pursuant to Section 7.12(b) and Section 7.12(c)), then in order for
the Exclusivity Period to continue, Brightstar shall pay to PhoneX the amount of
any shortfall of the Minimum Royalties for the applicable Period of the Term
within thirty (30) days following the end of the Period.

 

(e)     Reserved.

 

(f)      Notwithstanding anything to the contrary contained in this Section
7.12, if any Minimum is not timely achieved or paid, PhoneX shall have the
option to terminate the Exclusivity Period by delivering written Notice to
Brightstar of Brightstar’s failure to make such Minimum payment; provided, that
Brightstar shall have the right to cure any such failure by paying the amount
outstanding within ten (10) Business Days following receipt by Brightstar of
such written Notice; and the Exclusivity Period shall only be terminated
pursuant to the terms of this Section 7.12 upon such failure to cure such
shortfall following such delivery of Notice of failure to meet the Annual
Minimum. For the avoidance of doubt, in no event shall failure to meet any
Minimum be deemed a breach of this Agreement or otherwise be grounds for
termination of this Agreement by any Party.

 

(g)     In the event the Integration Services are not complete and the
Subscription Services are not completely functional on or prior to the six (6)
month anniversary of the Effective Date (an “Integration Breach”), (i) all dates
and time Periods in this Agreement shall automatically be extended by the number
of days after such six (6) month anniversary that elapse until the Integration
Services are complete in all material respects and the Subscription Services are
completely functional in all material respects; (ii) the date upon which the
measurement of Minimum Royalties for the first, second, third and the nine (9)
month Period of the fourth year (and any intervening three month Period) of the
Term are scheduled to begin shall be delayed by the number of days following the
six (6) month anniversary until the date upon which the Integration Services are
completed and the Subscription Services are completely functional in all
material respects; and (iii) PhoneX shall pay Brightstar the Integration Breach
Payment Amount every thirty (30) days, beginning on the day that immediately
follows the six month anniversary of the Effective Date, until the Integration
Services are complete. Notwithstanding the foregoing, PhoneX’s aggregate
payments to Brightstar pursuant to this Section 7.12(g) shall not exceed the
Aggregate Integration Breach Payment Amount. Notwithstanding anything to the
contrary herein, the Parties acknowledge and agree that in the event of an
Integration Breach resulting from a delay caused by Brightstar as a result of
its failure to provide PhoneX with all “Brightstar Deliverables” expressly
required in the Workflow Schedule to Exhibit A within the timeframe set forth
thereon for such delivery in connection with the completion of the Integration
Services, then the obligation of PhoneX to make the payments under Section
7.12(g)(iii) shall be delayed for such period of time of such delay caused by
Brightstar.

 



21

 

 

(h)     For the avoidance of doubt, if Brightstar makes any payments to cover a
shortfall under Section 7.12(c) (a “Shortfall Payment”), and during the same
year-long Period (or nine-month Period for the fourth year of the Term)
Brightstar pays Royalties which exceed the Minimum Royalties for a three month
Period, the amount of such excess shall be refunded to Brightstar or otherwise
credited to Brightstar by PhoneX to the extent of any Shortfall Payment
previously paid during the same applicable year-long Period (or nine-month
Period for the fourth year of the Term).

 

(i)      PhoneX shall cause WeSell to (i) grade all WeSell Products made
available through the Subscription Services in accordance with the grading
scales set forth on Exhibit J (the “uSell Grading”); and (ii) use the same SKUs
for each Product it offers through the Subscription Services as the SKU used for
the equivalent Brightstar Product where the same grading scale is applied.
PhoneX shall not, without the prior written consent of Brightstar (not to be
unreasonably withheld), offer, sell or make available any WeSell Products
through the Subscription Services with grading that is not in accordance with
the uSell Grading.

 

7.13      uSell Payable. On or prior to the date that is ninety (90) days from
and after the Effective Date, uSell shall pay to Brightstar an amount equal to
the full amount due under the uSell Payable by wire transfer of immediately
available funds to an account provided in writing by Brightstar to uSell prior
to such date.

 

8.     Intellectual Property Rights.

 

8.1        Ownership of Brightstar Data. Brightstar may, but is not required to,
provide Brightstar Data to PhoneX in connection with this Agreement; provided,
however, if the failure to provide such Brightstar Data results in or causes a
delay or breach by PhoneX, then PhoneX shall be excused from such delay or
breach to the extent caused by such failure. As between Brightstar and the
Company, Brightstar is and will remain the sole and exclusive owner of all
right, title, and interest in and to all Brightstar Data, including all
Intellectual Property Rights relating thereto, subject only to the limited
license granted in Section 8.2.

 

8.2         Limited License to Use Brightstar Data. Subject to the terms and
conditions of this Agreement, Brightstar hereby grants PhoneX a limited,
royalty-free, non-exclusive, non-transferable, and non-sublicensable (except to
the limited extent necessary for the performance of services by the Third Party
Hosting Service Provider) license to Process the Brightstar Data in the United
States strictly as instructed by Brightstar or an Authorized User and solely as
necessary to provide the Services for Brightstar’s and its Sublicensees’ benefit
as provided in this Agreement for so long as Brightstar, its Sublicenees or any
Authorized User uploads or stores such Brightstar Data for Processing by or on
behalf of PhoneX on the PhoneX Systems.

 



22

 

 

8.3        Limited License to Use Brightstar Marks. Subject to the terms and
conditions of this Agreement, Brightstar hereby grants to PhoneX a
non-exclusive, non-sublicensable, non-transferable, revocable and limited
license to use the Brightstar name and logo (the “Brightstar Marks”) solely (i)
in connection with the performance of the Services for Brightstar under this
Agreement and the associated sale of Brightstar Products through the
Subscription Services; and (ii) in accordance with the trademark guidelines
provided by Brightstar as the same may be modified from time to time. All uses
of the Brightstar Marks must be approved in advance by Brightstar provided,
however, that an approved use of the Brightstar Marks may be used again without
the need for additional approvals for each such use. All goodwill associated
with the use by PhoneX of the Brightstar Marks shall inure to the benefit of
Brightstar and PhoneX shall not engage in any activity to challenge Brightstar’s
ownership of the Brightstar Marks or that would tarnish or diminish the value of
the Brightstar Marks.

 

8.4        Ownership of PhoneX Materials. As between Brightstar and PhoneX,
PhoneX is and will remain the sole and exclusive owner of all right, title, and
interest in and to the PhoneX Materials, including all Intellectual Property
Rights relating thereto, subject only to the authorization and license granted
to Brightstar in Section 2.

 

8.5        No Implied Rights. Except for the limited licenses expressly
provided: (a) in Section 8.2 and Section 8.3, nothing contained in this
Agreement shall be construed as granting PhoneX or any third party any right,
title, or interest in or to any Brightstar Data, Brightstar Marks or any other
Intellectual Property Rights of Brightstar; or (b) in Section 2, nothing
contained in this Agreement shall be construed as granting Brightstar or any
third party any right, title, or interest in or to any PhoneX Materials, in each
case (clause (a) and (b)) whether by implication, estoppel, or otherwise.

 

9.     Representations and Warranties.

 

9.1        Mutual Representations and Warranties. Each Party represents and
warrants to the other Parties that:

 

(a)     Such Party is duly formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation or formation. Such Party is
qualified to do business and is in good standing in each jurisdiction in which
the ownership, operation or leasing of its assets applicable to the transactions
contemplated by this Agreement or the operation of its business makes such
licensing or qualification necessary, except where the failure to be so
licensed, qualified or in good standing would not reasonably be expected to have
a Material Adverse Effect.

 

(b)     Such Party has all necessary power and authority to enter into this
Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery by such Party of
this Agreement, the performance by such Party of its obligations hereunder and
the consummation of the transactions contemplated hereby have been duly
authorized by all requisite action on the part of such Party. This Agreement has
been duly executed and delivered by such Party, and (assuming due authorization,
execution and delivery by other Parties) this Agreement constitutes a legal,
valid and binding obligation of such Party, enforceable against it in accordance
with its terms.

 



23

 

 

(c)     Except as set forth on Schedule 9.1(c), the execution, delivery and
performance by such Party of this Agreement, the compliance with the terms
hereof, and the consummation of the transactions contemplated hereby, do not and
will not: (a) result in a violation or breach of any provision of the
organizational documents of such Party; (b) result in a violation or breach of
any material contract by which such Party is bound; (c) result in a material
violation or breach of any provision of any Law applicable to such Party; or (d)
require the consent of, notice to, or other action by any person or entity,
conflict with, result in a violation or breach of, constitute a default under or
result in the acceleration of any obligation or loss of any benefits under, any
contract, license or permit; or (e) result in the creation or imposition of any
lien, encumbrance or other security interest on any of the assets of such Party
applicable to the transactions contemplated by this Agreement. No consent,
approval, permit, order, declaration or filing with, or notice to, any
governmental authority is required by or with respect to such Party in
connection with the execution and delivery by such Party of this Agreement, the
compliance with the terms hereof and the consummation of the transactions
contemplated hereby.

 

9.2        Additional PhoneX Warranties. PhoneX represents and warrants to
Brightstar that:

 

(a)     PhoneX has, and throughout the Term and any additional periods during
which PhoneX does or is required to perform the Services will have, the
unconditional and irrevocable right, power, and authority, including all
material permits and licenses required, to provide the Services, grant and
perform all material rights and licenses granted or required to be granted by it
under this Agreement, and to perform all of its material obligations hereunder;

 

(b)     neither PhoneX’s grant of the rights or licenses hereunder nor its
performance of any Services or other obligations under this Agreement does or at
any time will: (i) conflict with or violate, in any material respect, any
applicable Law, including any Applicable Data Protection Laws; (ii) require the
material consent, approval, or authorization of any governmental or regulatory
authority or other third party; or (iii) require the provision of any payment or
other consideration by Brightstar or any Authorized User to any third party, and
PhoneX shall promptly notify Brightstar in writing if it becomes aware of any
change in any applicable Law that would preclude PhoneX’s performance of its
material obligations hereunder;

 

(c)     the Subscription Services, Documentation, and all other Services and
materials provided by PhoneX under this Agreement will not infringe,
misappropriate, or otherwise violate any Intellectual Property Right or other
right of any third party;

 

(d)     there is no settled, pending, or, to the Company’s knowledge as of the
Effective Date, threatened Action, and it has not received any written, oral, or
other notice of any Action (including in the form of any offer to obtain a
license): (i) alleging that any access to or use of the Services does or would
infringe, misappropriate, or otherwise violate any Intellectual Property Right
of any third party; (ii) challenging PhoneX’s ownership of, or right to use or
license, any software or other materials used or required to be used in
connection with the performance, accessing or use of the Services, or alleging
any adverse right, title, or interest with respect thereto; or (iii) that, if
decided unfavorably to PhoneX, would reasonably be expected to have an actual or
potential adverse effect on its ability to perform the Services or its other
obligations under this Agreement, and it has no knowledge of any factual, legal,
or other reasonable basis for any such litigation, claim, or proceeding;

 



24

 

 

(e)     in all material respects the Services will conform to and perform in
accordance with the Specifications and all requirements of this Agreement,
including the Availability and Availability Requirement provisions set forth in
Exhibit B;

 

(f)      the PhoneX Systems and Services, are, and PhoneX will exercise
commercially reasonable efforts to ensure that following the completion of the
Integration Services they will remain, free of any: (a) virus, Trojan Horse,
worm, backdoor, or other software or hardware devices the effect of which is to
permit unauthorized access to, or to disable, erase, or otherwise harm, any
computer, systems or software; or (b) time bomb, drop dead device, or other
software or hardware device designed to disable a computer program automatically
with the passage of time or under the positive control of any Person, or
otherwise deprive Brightstar or Authorized Users of their lawful right to use
the Services or PhoneX Systems;

 

(g)     the software components underlying the Subscription Services are, and at
all times during the Term will remain, exclusively owned and licensed, as
applicable, by PhoneX and no third party components have been or will be
incorporated therein other than third party off the shelf software or Open
Source Software that is not prohibited by the next sentence. Without limiting
the foregoing, the Subscription Services do not and will not contain any Open
Source Software or other software which would require as a condition of use,
modification and/or distribution that other software incorporated into, derived
from or distributed with such third party software be (a) distributed in source
code form; (b) be licensed for the purpose of making derivative works therefrom;
or (c) be redistributed at no charge;

 

(h)     prior to the date hereof, uSell has transferred to PhoneX pursuant to
the Asset Transfer all of the assets, rights and interest to assets relating to
the Subscription Services and necessary to perform the Services pursuant to the
terms hereof;

 

(i)      except as disclosed on Schedule 9.2(i), PhoneX owns, leases or
licenses, free and clear of lien, encumbrance or security interest, assets that
are sufficient for the performance of the Services and the continued operation
of the Subscription Services.

 

(j)      the Improvements (as defined in Exhibit E) created as a result of the
Integration Services will, when installed and/or used according to the
Documentation and Specifications provided by PhoneX in writing, conform to the
Documentation and Specifications in all material respects. PhoneX has and shall
have all requisite ownership, rights and licenses to perform its obligations
under this Agreement fully as contemplated hereby and to grant to Brightstar all
rights with respect to the Services, including the Improvements, which are
purported to be granted hereunder; and

 



25

 

 

(k)     PhoneX has obtained the consent of Lender pursuant to the existing loan
and security agreement for the Asset Transfer and the transactions contemplated
by this Agreement, a complete and accurate copy of which has been provided to
Brightstar.

 

10.  Indemnification.

 

10.1         General Indemnification. Each of PhoneX and uSell, jointly and
severally, on the one hand, and Brightstar, on the other hand, shall indemnify,
defend, and hold harmless the other and each of their respective Affiliates, and
their respective officers, directors, employees, agents, contractors,
successors, and assigns (each of the foregoing Persons, an “Indemnitee”) from
and against any and all Losses incurred by the Indemnitee resulting from any (i)
breach by PhoneX or uSell, or by Brightstar, as applicable, of any
representation, warranty, covenant, or obligation under this Agreement or (ii)
Action by a third party that arises out of or results from, or is alleged to
arise out of or result from the other Party’s breach of any representation,
warranty, covenant, or obligation under this Agreement.

 

10.2         Further Indemnification by PhoneX and Brightstar. Each of PhoneX
and uSell, jointly and severally, on the one hand, and Brightstar, on the other
hand, shall indemnify, defend, and hold harmless Indemnitees from and against
any and all Losses incurred by an Indemnitee resulting from (i) any action or
failure to take a required action or more culpable act or omission (including
recklessness or willful misconduct) by the other Party in connection with the
performance or nonperformance of any Services or other activity actually, or
required to be, performed by or on behalf of any Party (as the case may be)
under this Agreement; or (ii) any Action by a third party that the Services, or
Brightstar’s or any Authorized User’s use thereof in the case of PhoneX, and
that any Brightstar Materials, Brightstar Data or any other Brightstar
Intellectual Property provided to, relied upon, accessed or otherwise used by
PhoneX or its Affiliates or Representatives, actually or allegedly infringe,
misappropriate, or otherwise violate such third party’s Intellectual Property
Right; provided, however, that the Indemnifying Party shall have no liability or
obligation for any Action or Losses to the extent that such Action or Losses
arise out of or results from any:

 

(a)     access to or use of the Subscription Services by Brightstar, any
Sublicensee or any Authorized User that is expressly prohibited by this
Agreement or otherwise outside the scope of access or manner or purpose of use
described or contemplated anywhere in this Agreement or the Specifications; or

 

(b)     material breach of this Agreement by Brightstar, its Sublicensees, or
Authorized Users or violation of any applicable Law by Brightstar, its
Sublicensees or Authorized Users.

 



26

 

 

10.3       Indemnification Procedure.

 

(a)      If any Indemnitee receives notice of the assertion or commencement of
any Action made or brought by any person or entity who is not a Party or an
Affiliate or a representative of a Party (a “Third Party Claim”) against such
Indemnitee with respect to which the other Party may be obligated to provide
indemnification under this Agreement, the Indemnitee shall give the other Party
written notice thereof (a “Third Party Claim Notice”) within five (5) Business
Days of receiving notice of such Third Party Claim. The failure to give such
written notice timely shall not relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party is actually prejudiced by reason of such failure. Such Third Party Claim
Notice shall describe the Third Party Claim in reasonable detail, shall include
all material information and evidence in the Indemnitee’s possession or control,
and shall indicate the estimated amount, if reasonably practicable, of the Loss
that has been or is reasonably expected to be sustained by the Indemnitee.
Subject to the terms of this Section 10, the Indemnifying Party shall have the
right to participate in or, by giving written notice to the Indemnitee within
thirty (30) days of receipt of the Third Party Claim Notice, to assume the
defense of any Third Party Claim at the Indemnifying Party’s expense and by the
Indemnifying Party’s own counsel (only one law firm), and the Indemnitee shall
cooperate in good faith in such defense; provided that by assuming the defense
of any such Third Party Claim, the Indemnifying Party shall thereby conclusively
acknowledge for all purposes of this Agreement its obligation to indemnify the
Indemnitee in respect of such matter pursuant to this Section 10; and provided
further, that the Indemnitee shall in any event be entitled to take such actions
as are reasonably necessary to avoid prejudicing the Indemnitee’s rights with
respect to such Third Party Claim while it awaits notice from the Indemnifying
Party. In the event that the Indemnifying Party assumes the defense of any Third
Party Claim, subject to this Section 10, it shall have the right, at its own
expense, to take such action as it deems necessary to avoid, dispute, defend,
appeal or make counterclaims pertaining to any such Third Party Claim in the
name and on behalf of the Indemnitee. The Indemnitee shall have the right, at
its own cost and expense, to participate in the defense of any Third Party Claim
with counsel selected by it subject to the Indemnifying Party’s right to control
the defense thereof. If the Indemnifying Party elects not to compromise or
defend such Third Party Claim or fails to timely notify the Indemnitee within
such thirty (30) day period in writing of its election to defend as provided in
this Agreement, the Indemnitee may, subject to this Section 10, pay, compromise
and defend such Third Party Claim and seek indemnification for any and all
Losses arising out of or resulting from such Third Party Claim. The Indemnifying
Party and the Indemnitee shall cooperate with each other in all reasonable
respects in connection with the compromise or defense of any Third Party Claim.
Notwithstanding anything set forth in this Agreement to the contrary, the
Indemnifying Party shall not have the right to elect to assume the defense of a
Third Party Claim if such Third Party Claim (i) relates to or arises in
connection with any criminal Action, (ii) seeks any injunctive relief to which
the Indemnitee may be subject, or (iii) shall have been brought or asserted
against the Indemnifying Party and there are one or more material factual or
legal defenses available to the Indemnitee that are in conflict with those
available to the Indemnifying Party and the Indemnifying Party is unwilling to
raise such defenses.

 



27

 

 

(b)     Notwithstanding any other provision of this Agreement, no Party shall
settle any Third Party Claim without the prior written consent of the other
Parties (which consent shall not be unreasonably withheld, conditioned or
delayed), except as provided in this Section 10.3. If a firm offer is made to
settle a Third Party Claim that an Indemnifying Party controls (i) without
resulting in liability or the creation of a financial or other obligation on the
part of the Indemnitee or any of its Affiliates and (ii) which provides, in form
reasonably acceptable to the Indemnitee, for the unconditional release of each
Indemnitee and its Affiliates from all liabilities and obligations in connection
with such Third Party Claim (a “Qualifying Firm Offer”) and the Indemnifying
Party desires to accept and agree to such Qualifying Firm Offer, the
Indemnifying Party shall give written notice to that effect to the Indemnitee.
If the Indemnitee notifies the Indemnifying Party of its rejection of such
Qualifying Firm Offer within ten (10) days after its receipt of such notice, the
Indemnitee shall contest or defend such Third Party Claim and in such event, the
maximum indemnification obligation of the Indemnifying Party as to such Third
Party Claim shall not exceed the liability set forth in such Qualifying Firm
Offer. If the Indemnitee fails to notify the Indemnifying Party of its consent
to or rejection of such Qualifying Firm Offer, the Indemnifying Party may settle
the Third Party Claim upon the terms set forth in such Qualifying Firm Offer to
settle such Third Party Claim. If the Indemnifying Party is prohibited from
assuming or elects not to assume the defense of such Third Party Claim pursuant
to Section 10.3(a) or the Indemnitee rejects a Qualifying Firm Offer pursuant to
this Section 10.3(b), the Indemnitee shall not agree to any settlement that does
not unconditionally release the Indemnifying Party in form reasonably acceptable
to the Indemnifying Party without the prior written consent of the Indemnifying
Party, not to be unreasonably withheld, conditioned or delayed.

 

(c)     Any claim by a Party as an Indemnitee on account of a Loss which does
not result from a Third Party Claim (a “Direct Claim”) shall be asserted by the
Indemnitee giving the Indemnifying Party prompt written notice thereof (a
“Direct Claim Notice”). The failure to give such prompt written notice shall not
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party is actually prejudiced by reason
of such failure. Such Direct Claim Notice shall describe the Direct Claim in
reasonable detail, shall include all material information and evidence in the
Indemnitee’s possession or control, and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or is reasonably expected to
be sustained by the Indemnitee. The Indemnifying Party shall have thirty (30)
days after its receipt of such Direct Claim Notice to respond in writing to such
Direct Claim. During such thirty (30) day period, the Indemnitee shall allow the
Indemnifying Party and its professional advisors and representatives to
investigate the matter or circumstance alleged to give rise to the Direct Claim,
and whether and to what extent any amount is payable in respect of the Direct
Claim and the Indemnitee shall assist the Indemnifying Party’s investigation by
giving such information and assistance (including access to the Indemnitee’s
premises and personnel and the right to examine and copy any accounts, documents
or records) as the Indemnifying Party or any of its professional advisors or
representatives may reasonably request. If the Indemnifying Party does not so
respond within such thirty (30) day period, the Indemnifying Party shall be
deemed to have rejected such claim, in which case the Indemnitee shall have the
right to pursue such remedies as may be available to the Indemnitee on the terms
and subject to the provisions of this Agreement.

 



28

 

 

10.4       Equitable Remedies. If any Party breaches or violates any provision
of this Agreement relating to confidentiality or the performance of Services,
PhoneX on the one hand or Brightstar on the other hand, shall, in addition to
any damages to which it is entitled, be entitled to immediate injunctive relief
against the other Party restraining such breach. In the event PhoneX fails to
satisfactorily perform any of the material Services on a timely basis and no
Force Majeure event has occurred and is continuing, Brightstar shall have the
right, without prejudice to any other rights or remedies it may have under this
Agreement to take one or more of the following steps:

 

(a)      Suspend PhoneX’s right and obligation to complete its performance of
the Services until such time as PhoneX is able to demonstrate to Brightstar’s
reasonable satisfaction that it can satisfactorily meet its obligations under
this Agreement;

 

(b)     Provide and/or engage a replacement provider to provide any or all of
the delayed or unsatisfactory Services;

 

(c)     Assign one or more of its Representatives to supervise and work with
PhoneX to correct and mitigate the effects of PhoneX’s breach;

 

(d)     Withhold payment of any amounts otherwise due to PhoneX in a sufficient
amount to set off against any damages caused to Brightstar as a consequence of
PhoneX’s failure as provided for in this Section 10.4.

 

10.5         Fees. To the extent a Party is required to seek enforcement of this
Agreement or otherwise defend against an unsuccessful claim of breach, the
unsuccessful Party shall be liable for all reasonable attorney’s fees and costs
incurred by the successful Party to enforce the provisions of this Agreement.

 

10.6         Cumulative Rights. Except where an exclusive remedy is expressly
provided for in this Agreement (e.g. as set forth in the Exclusivity Conditions
on Exhibit A), all rights and remedies provided in this Agreement are cumulative
and not exclusive, and the exercise by either Party of any right or remedy does
not preclude the exercise of any other rights or remedies that may now or
subsequently be available at Law, in equity, by statute, in any other agreement
between the Parties, or otherwise.

 

11.  Term and Termination.

 

11.1         Initial Term. The initial term of this Agreement commences as of
the Effective Date and, unless terminated earlier pursuant any of the
Agreement’s express provisions, will continue in effect through the Initial
Term.

 

11.2         Renewal. Upon the expiration of the Initial Term, this Agreement
will automatically renew for successive twelve (12) month terms unless earlier
terminated pursuant to this Agreement’s express provisions or either Brightstar
or the Company gives the other Party written Notice of non-renewal at least one
hundred twenty (120) days prior to the expiration of the then-current term
(each, a “Renewal Term” and, collectively, together with the Initial Term, the
“Term”).

 



29

 

 

11.3         Termination for Cause. In addition to any right of termination set
forth elsewhere in this Agreement:

 

(a)     in the event that PhoneX or uSell, on the one hand, or Brightstar, on
the other hand, has breached a material provision of this Agreement, the other
Party may terminate by written Notice of termination to the breaching Party
effective as of the date specified in such Notice the nature of such breach;
provided that such breach (A) cannot be cured; or (B) being capable of cure,
remains uncured thirty (30) days after the breaching Party receives written
Notice thereof; and

 

(b)     Brightstar may terminate this Agreement, effective immediately, by
written Notice to PhoneX if PhoneX or uSell: (A) is dissolved or liquidated or
takes any corporate action for such purpose; (B) is generally unable to pay, or
fails to pay, its debts as they become due; (C) files or has filed against it a
petition for voluntary or involuntary bankruptcy or otherwise becomes subject,
voluntarily or involuntarily, to any proceeding under any domestic or foreign
bankruptcy or insolvency Law and such proceeding has not been dismissed within
thirty (30) days of its filing); (D) makes or seeks to make a general assignment
for the benefit of its creditors; or (E) applies for or has appointed a
receiver, trustee, custodian, or similar agent appointed by order of any court
of competent jurisdiction to take charge of or sell any material portion of its
property or business and such proceeding has not been dismissed within thirty
(30) days of its filing.

 

(i)          Effect of PhoneX Bankruptcy. All rights and licenses granted by
PhoneX under this Agreement are and shall be deemed to be rights and licenses to
“intellectual property,” and the subject matter of this agreement, including the
Subscription Services, is and shall be deemed to be “embodiment[s]” of
“intellectual property” for purposes of and as such terms are used in and
interpreted under section 365(n) of the United States Bankruptcy Code (the
“Code”) (11 U.S.C. § 365(n)). Brightstar shall have the right to exercise all
rights and elections under the Code and all other applicable bankruptcy,
insolvency, and similar laws with respect to this Agreement and the subject
matter hereof and thereof. Without limiting the generality of the foregoing, if
PhoneX, uSell or their respective estate becomes subject to any bankruptcy or
similar proceeding which has not been dismissed within thirty (30) days of its
filing unless extended by agreement or bankruptcy court order, subject to
Brightstar’s rights of election, all rights and licenses granted to Brightstar
under this Agreement will continue subject to the respective terms and
conditions hereof and thereof, and will not be affected, even by PhoneX’s
rejection of this Agreement.

 

(ii)         Notice of Voluntary Filing. PhoneX shall not file a voluntary
petition in bankruptcy or insolvency proceeding under any applicable insolvency
laws unless it has first given Brightstar a minimum of thirty (30) calendar
days’ written Notice (such period, the “Pre-Bankruptcy Period”).

 



30

 

 

(iii)        During this Pre Bankruptcy Period, if PhoneX receives any written
proposal from a third party which offers to provide PhoneX with any equity or
debt financing (either, a “Financing”), PhoneX shall deliver to Brightstar
written Notice of the Financing and supply Brightstar with a copy of such
written proposal for Financing (with redactions for the name of the offeror and
any other confidential information which does not relate to the terms of the
Financing) (the “Offer Notice”). Within five (5) Business Days following the
giving of such Notice Brightstar may give PhoneX written Notice that it will
match the proposal covered by the Offer Notice and the amount of Financing it
will provide. The closing of the Financing must occur prior to the expiration of
the Pre-Bankruptcy Period. In the event that Brightstar elects to only provide
part of the Financing contained in the proposal, it shall agree to substantially
the same terms as the other party offering to provide the Financing set forth in
the Offer Notice and any secured financing shall provide that the security
interests shall be pro rata based upon the amount funded with Brightstar acting
as collateral agent if it elects to so act.

 

(c)     Brightstar, in its sole discretion, may terminate this Agreement
immediately at any time after the ninetieth (90th) day following the Effective
Date if uSell has not paid in full the uSell Payable.

 

(d)     Brightstar, in its sole discretion, may terminate this Agreement upon
any default by PhoneX or uSell which has been declared by a lender under any
loan agreement, promissory note or similar instrument with any lender and has
not been cured, to the extent permitted, in such agreement, note or instrument.

 

11.4       Termination for Convenience. At any time without cause and without
causing any breach or incurring any additional obligation, liability, or
penalty, Brightstar may terminate this Agreement by providing at least thirty
(30) days’ prior written notice to PhoneX and only if Brightstar pays to PhoneX
an amount equal to the total of all Monthly Payments to be paid hereunder less
the amount of all Monthly Payments made hereunder prior to the date of such
termination and all Royalties, if any, then due and payable by Brightstar, have
been paid in full by Brightstar as of such termination date. For the avoidance
of doubt, if Brightstar terminates this Agreement pursuant to the foregoing
provisions following the date upon which all Monthly Payments have been paid, no
amount shall be due by Brightstar in connection with any such termination. At
any time during the Non-Exclusivity Period and during any Renewal Term, PhoneX
may terminate this Agreement without cause and without causing any breach or
incurring any additional obligation, liability, or penalty, by providing at
least thirty (30) days’ prior written Notice to Brightstar and only if such
termination occurs in connection, and simultaneously, with, (a) all or
substantially all of PhoneX’s assets being sold whether in an asset sale, stock
sale, merger or consolidation or (b) PhoneX granting an exclusive right and
license to the Services, in each case to an unrelated party.

 



31

 

 

11.5       Effect of Exclusivity Period on Termination. Notwithstanding anything
to the contrary contained in this Agreement, PhoneX shall not terminate this
Agreement prior to the Exclusivity Expiration Date unless the Exclusivity Period
has been terminated in accordance with the terms hereof and PhoneX pays to
Brightstar the Early Termination Fee upon such termination of this Agreement.

 

11.6       Effect of Termination; Data Retention. Unless otherwise expressly
provided in this Agreement:

 

(a)     upon and after the termination or expiration of this Agreement for any
or no reason:

 

(i)          subject to the continuing rights, licenses, and obligations of
either Party under this Agreement, including this Section 11.6, all
authorizations and licenses granted hereunder will immediately terminate and the
respective Parties shall cease all activities concerning, including in the case
of Brightstar, its Sublicensees and Authorized Users, all use of, the expired or
terminated Subscription Services and related PhoneX Materials, and promptly
return or destroy all such PhoneX Materials including all Company Confidential
Information to PhoneX in accordance with same procedures as set forth in Section
11.6(a)(iv) and (v); and, in the case of PhoneX, the Brightstar Data and the
Brightstar Marks;

 

(ii)         Brightstar shall pay to PhoneX, subject to Brightstar’s right of
set-off and any Service Availability Credits and Service Level Credits accrued,
all undisputed charges and amounts due and payable to PhoneX, if any, for
Services actually performed;

 

(iii)        PhoneX shall repay, on a pro rata basis, all fees, expenses and
other amounts paid in advance for any Services that PhoneX has not performed as
of the effective date of such expiration or termination;

 

(iv)        PhoneX shall, at Brightstar’s option and upon its written request:
(A) promptly return or destroy and erase from all systems it directly or
indirectly uses or controls all originals and copies of all documents,
materials, and other embodiments and expressions in any form or medium that
contain, reflect, incorporate, or are based on any Confidential Information
owned by Brightstar, and (B) provide a written statement to Brightstar
certifying that it has complied with the requirements of this Section; provided,
however, PhoneX may deposit one copy with its attorneys which it may access
solely for the purpose of complying with regulatory requests or complying with
litigation requirements; and

 

(v)         PhoneX shall deliver to Brightstar F.O.B. shipping point all (A)
documents, work product, and other materials, whether or not complete, prepared
by or on behalf of PhoneX in the course of performing the Services, and (B)
Brightstar-owned property, equipment and other materials in its possession or
control in accordance with instructions provided by Brightstar for such return
upon termination.

 



32

 

 

11.7         Termination; Repayment of Monthly Payments. Notwithstanding
anything contained herein to the contrary, Brightstar shall have the right to
terminate this Agreement at any time following (i) the failure by uSell to pay
the full amount of the uSell Payable in accordance with the terms of this
Agreement or (ii) an Epidemic Failure. Immediately upon such termination by
Brightstar pursuant to this Section 11.7, the Company shall pay to Brightstar
the amount of all Monthly Payments made by Brightstar prior to the date of such
termination.

 

11.8         uSell Payable. Notwithstanding anything to the contrary contained
in this Agreement, the uSell Payable shall survive termination of this Agreement
and remain due and payable to Brightstar in accordance with its terms until it
is repaid.

 

11.9         Survival. The provisions set forth in the following Sections, and
any other right or obligation of the parties in this Agreement that, by its
nature, should survive termination or expiration of this Agreement, will survive
any expiration or termination of this Agreement: Sections 1, 8, 9, 10, 11, 12,
13 and 17.

 

12.       Escrow.

 

12.1         Escrow Agreement. Promptly, and in any event within fifteen (15)
days, following the Effective Date, the parties shall enter into a SaaS escrow
agreement with a mutually agreed third-party escrow agent (“Escrow Agent”). Such
SaaS escrow agreement (“Escrow Agreement”) shall be on the terms and conditions,
and substantially in the form, attached as Exhibit G. All terms and conditions
of the Escrow Agreement are a part of, and by this reference are incorporated
in, this Agreement, and any breach thereof by PhoneX shall be a breach of this
Agreement. For the avoidance of doubt, the provisions of this Section 12.1
requiring PhoneX to enter the Escrow Agreement are material provisions for
purposes of this Agreement, including for purposes of Section 11.3(a).

 

12.2         Release Events. Except for a Force Majeure event which affects the
ability of PhoneX to perform its duties under this Agreement, each of the
following shall constitute a “Release Event” for purposes of this Agreement and,
other than with respect to Section 12.2(c), the Escrow Agreement should they
occur at any time during the Term or at any time at which the Services are
performed or required to be performed hereunder:

 

(a)     PhoneX:

 

(i)              has terminated its ongoing business operations or transfers all
or substantially all of the assets or obligations associated with or set forth
in this Agreement to a third party except in connection with a continuation of
PhoneX’s business and such third party fails to assume and/or perform the
obligations relating to Brightstar’s license or access rights hereunder; or

 

(ii)             has terminated its provision of the Subscription Services or
Support Services or ceased to materially perform the Subscription Services or
Support Services for a continuing period of ten (10) or more Business Days,
except pursuant to the expiration or termination of this Agreement in accordance
with its terms. For the avoidance of doubt, the termination for convenience or
for cause shall not be deemed to be a Release Event.

 



33

 

 

(b)     PhoneX’s incapability, failure, or demonstrated unwillingness to perform
fully any of the material Services on a timely basis, it being understood and
agreed that PhoneX shall be deemed to be incapable to perform the Services if
either its Chief Executive Officer, President or Chief Operating Officer so
informs Brightstar in writing or, as a result of any (i) employee layoffs; (ii)
termination of any contract, supply of goods or services or grant of rights,
licenses or privileges (other than by Brightstar); or (iii) sale or loss of
assets, such that PhoneX for ten (10) or more consecutive Business Days fails to
maintain sufficient Sustaining Resources to fully perform all Services in all
material respects in accordance with the applicable provisions of this Agreement
and the Specifications, including, in the case of the Support Services, in
accordance with Section 4 and Exhibit C; and

 

(c)     the Escrow Agreement terminates prior to the expiration or termination
of this Agreement as the result of an act or failure to act of PhoneX or the
resignation of the Escrow Agent (other than a resignation resulting from
Brightstar’s breach of the Escrow Agreement), provided that Brightstar has
proposed a new escrow agreement in writing to PhoneX within fifteen (15) days
following the termination notice of the Escrow Agent and PhoneX has unreasonably
withheld or delayed the acceptance of a replacement escrow agreement (it being
understood and agreed that it shall be unreasonable for PhoneX to fail or refuse
to accept an escrow agreement containing terms that are substantially similar to
those terms set out in this Section 12.2 and Exhibit G); provided that (i) any
Release Event pursuant to this Section 12.2(c) shall not be subject to the
Escrow Agreement and (ii) upon any Release Event pursuant to this Section
12.2(c), PhoneX shall provide directly to Brightstar all Subscription Services
source and object code.

 

12.3         Escrow License Grant. Solely upon and after the occurrence of a
Release Event, PhoneX hereby grants Brightstar and its Affiliates, exercisable
by and through their respective Authorized Users, a non-exclusive, royalty-free,
irrevocable, transferable, and sublicensable (solely to its Sublicensees), right
and license throughout the world to possess, control, and use the Subscription
Services, including the source code and object code, and to reverse engineer,
disassemble, decompile, decode, adapt, develop, modify, and maintain the
Subscription Services (including the source code and object code) and make any
related modifications to Specifications and Documentation, and use all resulting
corrections, repairs, translations, enhancements, and other derivative works and
improvements for and in connection with Brightstar’s and its Affiliates’ use of
and performance of the Services. Upon any Release Event, PhoneX shall provide,
or cause to be provided, to Brightstar all such Subscription Services source and
object code.

 

12.4         Employment of PhoneX Personnel. Upon and after the occurrence of a
Release Event, Brightstar and any Brightstar Sublicensees may extend offers of
employment to any PhoneX Personnel who have engaged in or have technical
knowledge of the development or performance of the Services. The Company shall
waive any provisions of any employment or other agreements with such individuals
that may restrict such individuals from accepting such offers of employment. The
Company shall not make counter-offers to such PhoneX Personnel, or otherwise
interfere with Brightstar’s or any of Brightstar sublicensees’ exercise of its
rights under this Section 12.4.

 



34

 

 

13.        Confidentiality. Subject to the terms hereof and the license, all
non-public, confidential or proprietary information of each Party hereto
(“Confidential Information”), including, but not limited to, specifications,
samples, patterns, designs, plans, drawings, documents, data, including but not
limited to sales and volume data, business operations, pricing, discounts, or
rebates disclosed by one Party to the other in connection with the transactions
contemplated by this Agreement, whether disclosed orally or disclosed or
accessed in written, electronic, or other form or media, and whether or not
marked, designated, or otherwise identified as “confidential,” shall not be
disclosed or copied unless authorized by the disclosing Party in writing.
Confidential Information does not include any information that: (a) is or
becomes generally available to the public other than as a result of a breach of
this Agreement; (b) is obtained on a non-confidential basis from a third-party
that was not legally or contractually restricted from disclosing such
information; (c) was in the receiving Party’s possession prior to disclosure
hereunder; or (d) was or is independently developed without use of or reference
to any Confidential Information. Subject to the terms of the license and this
Agreement, upon any Party’s request, each other Party shall promptly return or
destroy all documents and other materials received from the other Party
hereunder except as may otherwise be required by Law or, in the case of
Brightstar or the Company, by internal document retention policies. If the
receiving Party is legally required to disclose any Confidential Information of
the disclosing Party in connection with any legal or regulatory proceeding, to
the extent permitted by Law, the receiving Party will notify the disclosing
Party within a reasonable time after receiving the legal subpoena or court order
to allow the disclosing Party a reasonable opportunity to seek appropriate
protective measures or other remedies prior to disclosure and/or waive
compliance with the terms of this Agreement. If these protective measures or
other remedies are not obtained, or the disclosing Party waives compliance with
the terms of this Agreement, the receiving Party may disclose only that portion
of the Confidential Information that it is, according to the opinion of counsel,
legally required to disclose and will exercise commercially reasonable efforts
to obtain assurance that confidential treatment will be accorded to that
Confidential Information. Each Party acknowledges that breach by it of this
Section 13 will cause irreparable injury to the other Party, which injury will
be inadequately compensable in damages. Accordingly, each Party is entitled to
the remedies of injunction, specific performance and other equitable relief in
respect of any actual breach or threatened breach of the terms of this Section
13 in addition to any other legal remedies which may be available, without the
necessity of proving actual damages, in any court of competent jurisdiction.

 

14.        Option.

 

14.1         Subject to the terms hereof, exercisable at any time during the
Option Period, so long as Brightstar has the right to the Exclusive License,
Brightstar shall have the right (but not the obligation, which will arise only
pursuant to the execution and delivery by Brightstar or any of its Affiliates of
the Option Purchase Agreement, as defined below) to acquire all or substantially
all of the assets, but not the cash or cash equivalents of PhoneX, Inc. except
as specifically provided for in this Section 14 (the “Call Option”) for the
Option Price (as hereinafter defined).

 



35

 

 

14.2         The Call Option will be triggered by Brightstar’s written notice to
PhoneX, Inc. (the “Call Notice”), stating its election to exercise its Call
Option. Promptly following the delivery of the Call Notice, (i) PhoneX, Inc.
shall provide sufficient due diligence materials to allow Brightstar to conduct
a full legal, operational, financial, tax and business due diligence process and
(ii) the Brightstar and the Company shall negotiate in good faith a commercially
reasonable asset purchase agreement for the Call Option, which shall include
standard representations and warranties; covenants (including an agreement not
to compete in the business being acquired, and not to solicit any customers or
employees thereof); a holdback of a portion of the purchase price;
indemnification for breaches of representations and warranties, covenants,
retained liabilities, pre-closing operation, taxes and additional matters
discovered in the due diligence process; treatment of employees to be hired in
connection with the Call Option; any payment of Approved Third Party
Commissions; the continued offering for sale following the closing of the Call
Option of WeSell inventory then currently available through the Subscription
Services, (the “Option Purchase Agreement”). The hold back shall not exceed
fifteen percent (15%) of the Option Price and such sum shall be released no
later than eighteen (18) months following the closing of the asset purchase
subject to customary set offs, including for (i) PhoneX, Inc.’s breach of the
Option Purchase Agreement and (ii) any sum by which Net Working Capital as of
the closing date is less than the Target Working Capital.

 

14.3         For purposes of this Agreement:

 

(a)     “Option Price” means (w) the Base Price, assuming there is no (i)
third-party or intercompany debt and liabilities related to the pre-closing
period (other than mutually agreed upon ordinary course payables and assumed
liabilities), or (ii) encumbrance, lien or security interest of any kind on any
asset that would be transferred to Brightstar pursuant to the Option Purchase
Agreement, plus or minus (x) that amount by which Net Working Capital of PhoneX,
Inc. as of the closing date of the Call Option is greater than, or less than, as
applicable, Target Net Working Capital, minus (y) the amount of any indebtedness
and unpaid transaction expenses of PhoneX, Inc. outstanding as of the closing of
the Call Option, plus (z) the Option Commission Payment, if any, payable as a
lump sum payment on the twenty-four (24) month anniversary of the closing of the
Call Option.

 

(b)     “Target Net Working Capital” shall be a dollar amount of Net Working
Capital sufficient to deliver the business projections provided to Brightstar
during due diligence, including such cash as necessary to pay the ongoing
ordinary course liabilities for a 10 Business Day period.

 

(c)      “Net Working Capital” shall mean current assets minus current
liabilities that deliver the run-rate profits of the business of PhoneX, Inc,
including such cash as necessary to pay the ongoing ordinary course liabilities
for a 10 Business Day period.

 



36

 

 

15.        Certain Rights of Brightstar.

 

15.1         During the Exclusivity Period, Brightstar shall be entitled to
designate a representative (the “Brightstar Observer”) to attend, and uSell and
PhoneX each shall invite and allow the Brightstar Observer to attend, all
meetings of the board of directors of each of uSell and PhoneX in a non-voting,
observer capacity and, in this respect, shall be entitled to receive, and uSell
and PhoneX each shall deliver, or cause to be delivered, to the Brightstar
Observer, copies of all notices, minutes, consents, and other materials that
uSell and/or PhoneX provides to the members of its board of directors at the
same time and in the same manner as provided to such members; provided, that the
Brightstar Observer shall agree to hold in confidence and trust all information
so provided; provided further, that the Company shall have the right to withhold
any information and to exclude the Brightstar Observer from any meeting or
portion thereof if access to such information or attendance at such meeting
would violate the attorney-client privilege between the Company and its counsel.
The initial Brightstar Observer designated by Brightstar shall be Brett Pogany.
Brightstar may change its designated Brightstar Observer at any time and from
time to time upon written notice to the Company.

 

15.2         For so long as Brightstar has the right to the Exclusive License,
neither uSell nor PhoneX shall cause, or allow to occur, any Change of Control
of uSell or PhoneX without the prior written consent of Brightstar. For purposes
of this Agreement, “Change of Control” shall mean (i) any person or entities
unaffiliated with uSell or PhoneX acquires more than fifty percent (50%)
control, directly or indirectly, over the voting securities of uSell or PhoneX,
unless such acquisition results from a tender offer, (ii) uSell or PhoneX
merges, consolidates or reorganizes with an unrelated person or entity, unless
the equity owners of uSell or PhoneX immediately prior to such transaction would
own at least a majority of the voting power of the surviving entity immediately
following such transaction, (iii) the sale, lease, license or disposition of all
or substantially all of the assets of uSell or PhoneX, (iv) the liquidation or
dissolution of uSell or PhoneX, or (v) a change in a majority of the members of
the board of directors of uSell or PhoneX by persons not affiliated with uSell
or PhoneX as of the Effective Date, unless such new members are appointed or
recommended by the board of directors of uSell or PhoneX, as applicable.

 

16.        Insurance.

 

16.1         PhoneX shall obtain within thrity (30) days following the Effective
Date, and from and after such date shall maintain and keep in place throughout
the Term and during any other period in which it performs Services, at its sole
cost and expense, the following insurance policies and with the following
minimum coverage amounts, unless lower amounts are approved in writing by
Brightstar (or such other insurance policies which are equivalent to the
foregoing and are pre-approved by Brightstar in writing), each of which policies
shall apply to PhoneX’s performance of the Services and its other obligations
hereunder: (i) statutory worker’s compensation insurance with such per person
and per accident minimum limits as required by all applicable Laws in all
required jurisdictions in connection with this Agreement; (ii) employer’s
liability insurance in a minimum amount of $1,000,000 per occurrence; (iii)
commercial general liability insurance, in a minimum amount of $1,000,000 per
occurrence and $2,000,000 in the annual aggregate; (iv) umbrella/excess
liability insurance in a minimum amount of $3,000,000 per occurrence; (v)
cyber-liability insurance in a minimum amount of $2,000,000 and covering,
without limitation, acts, errors or omissions in the performance of Services,
infringement of intellectual property (except patent and trade secret) and
network security and privacy risks such as unauthorized access, failure of
security, breach of privacy perils, wrongful disclosure, collection, or other
negligence in the handling of confidential information, privacy perils, related
regulatory defense and penalties, and data breach expenses (i.e., consumer
notification, computer forensic investigations, public relations and crisis
management firm fees, and remediation services); and (vi) any other insurance
required by any governmental, quasi-governmental or regulatory agency or body in
connection with the Services being provided hereunder (collectively, the
“Policies”).

 



37

 

 

16.2         Brightstar shall be an additional insured on a primary and
non-contributory basis under each such Policy, other than the Policy for
worker’s compensation insurance. Any and all deductibles applicable in the event
of a claim (i) will not limit or apply to PhoneX’s liability to Brightstar, (ii)
shall be the sole responsibility of PhoneX, and (iii) PhoneX shall pay such
deductibles in full as and when due. Self-insured retention policies, or any
insurance arrangement that may prevent Brightstar’s access to insurance coverage
as a result of the failure by PhoneX to meet required self-insured retention
thresholds, will not be deemed to meet the insurance requirements set forth
herein. Except for any professional liability/errors and omissions/cyber
security policies, each Policy shall be “occurrence-based” and provide coverage
for any acts, omissions, or events that give rise to claims, regardless of when
the claim is brought, and occurred at any time while such policy was in effect.
PhoneX shall provide a waiver of subrogation in favor of Brightstar under the
network/cyber/e-commerce and employers’ liability policies. All Policies shall
be issued by insurance companies that (x) have been rated “A-”, or better, by
A.M. Best, or the local equivalent and (y) are authorized to do business under
the laws of the jurisdictions where the Services under this Agreement will be
performed. PhoneX acknowledges and agrees that the procurement and maintenance
of such insurance coverage shall not limit or affect any liability that PhoneX
may have by virtue of this Agreement or otherwise. Additionally, (a) the
commercial general liability Policy must include a cross-liability endorsement;
(b) PhoneX shall give Brightstar thirty (30) days’ minimum prior notice of
cancellation of any policies required hereby; (c) PhoneX shall furnish
certificates of insurance and applicable endorsements evidencing the Policies
and coverages required hereby promptly following PhoneX obtaining each Policy
and subsequently at any time and from time to time at Brightstar’s request; and
(d) PhoneX understands and agrees that (i) Brightstar has no obligation to
procure or otherwise maintain any insurance covering PhoneX or the Services, and
(ii) any limitations of liability in this Agreement do not apply to any
incidents or claims that should be covered by the insurance policies required to
be in place per this Section 16. For clarity, Brightstar shall be entitled to
recover up to the liability limits, and in accordance with the terms, of any
insurance policy required to be in place per this Section 16, regardless of (x)
whether the Policies were actually placed in accordance herewith and (y) any
liability limits listed elsewhere in this Agreement. To the extent applicable
Laws require the Parties to expressly agree or elect to be governed by the terms
of this Section 16 (instead of the otherwise applicable default rules or
regulations of such applicable Laws), the Parties hereby expressly so agree and
elect.

 



38

 

 

17.        Miscellaneous.

 

17.1         Further Assurances. Upon a Party’s reasonable request, the other
Party shall, at the requesting Party’s sole cost and expense, execute and
deliver all such documents and instruments, and take all such further actions,
as may be necessary to give full effect to this Agreement.

 

17.2         Relationship of the Parties. The relationship between the Parties
is that of independent contractors. Nothing contained in this Agreement shall be
construed as creating any agency, partnership, joint venture, or other form of
joint enterprise, employment, or fiduciary relationship between the parties, and
neither PhoneX and uSell on the one hand nor Brightstar on the other hand shall
have authority to contract for or bind the other Party(ies) in any manner
whatsoever.

 

17.3         Public Announcements. No Party shall issue or release any
announcement, statement, press release, or other publicity or marketing
materials relating to this Agreement or, unless expressly permitted under this
Agreement or to the extent required to comply with applicable Law or the rules
of any stock exchange on which a Party’s securities are listed or traded (it
being understood and agreed that each Party shall provide the other Parties with
copies of such announcements in advance of such issuance), otherwise use the
other Party’s trademarks, service marks, trade names, logos, domain names, or
other indicia of source, affiliation, or sponsorship, in each case, without the
prior written consent of the other Party.

 

17.4         Notices. All notices, requests, consents, claims, demands, waivers,
and other communications under this Agreement (each, a “Notice”) must be in
writing and addressed to the other Party at its address set forth below (or to
such other address that the receiving Party may designate from time to time in
accordance with this Section 17.4). Notices must be delivered by personal
delivery, nationally recognized overnight courier, or email. Except as otherwise
provided in this Agreement, a Notice is effective only (a) when delivered, if
delivered by hand (with written confirmation of receipt); (b) on the next
Business Day if sent by a nationally recognized overnight courier (receipt
requested); or (c) on the date sent by e-mail of a PDF document (with
confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient.

 

Notice to Brightstar:

Brightstar Corp.

9725 NW 117th Avenue, Suite 105

Miami, Florida 33178

Email: catherine.smith@brightstar.com

Attention: Catherine Smith, General Counsel

 

and

 

Brightstar US

600 North US Highway 45, Suite 100
West Libertyville, IL 60048
Email: christopher.carney@brightstar.com
Attention: Chris Carney

 



39

 

 

Notice to PhoneX: 18 West 18th Street
New York, NY 10011
Email: nik@usell.com
Attention: Nikhil Raman     Notice to uSell: 18 West 18th Street
New York, NY 10011
Email: nik@usell.com
Attention: Nikhil Raman    

17.5         Headings. The headings in this Agreement are for reference only and
do not affect the interpretation of this Agreement.

 

17.6         Entire Agreement. This Agreement, together with any and all
exhibits, schedules, attachments, and appendices hereto and thereto constitutes
the sole and entire agreement among the Parties with respect to the subject
matter contained herein, and supersedes all prior and contemporaneous
understandings, agreements, representations, and warranties, both written and
oral, regarding such subject matter.

 

17.7         Assignment. Neither PhoneX nor uSell shall assign, transfer,
delegate, or subcontract any of its rights or obligations under this Agreement
without the prior written consent of Brightstar which consent shall not be
unreasonably withheld, conditioned or delayed. Any purported assignment,
transfer, delegation or subcontracting with respect to this Agreement by PhoneX
or uSell in violation of this Section 17.7 shall be null and void. No
assignment, transfer, delegation or subcontracting shall relieve PhoneX or uSell
of any of its obligations hereunder. Brightstar may at any time assign or
transfer any or all of its rights or obligations under this Agreement without
PhoneX’s consent, but Brightstar shall provide prompt written Notice of such
assignment to PhoneX and uSell. This Agreement is binding upon and inures to the
benefit of the Parties hereto and their respective permitted successors and
assigns.

 

17.8         No Third-Party Beneficiaries. Other than as set forth in Section 10
with respect to the Indemnitees, this Agreement benefits solely the Parties and
their respective successors and permitted assigns and nothing in this Agreement,
express or implied, confers on any third party any legal or equitable right,
benefit, or remedy of any nature whatsoever under or by reason of this
Agreement. The Parties hereby designate the persons and entities that are not
Parties and included in the definition of Indemnified Parties as third-party
beneficiaries of this Agreement, having the right to enforce Section 10.

 

17.9         Amendment and Modification; Waiver. No amendment to or modification
of this Agreement is effective unless it is in writing and signed by an
authorized representative of each Party. No waiver by any Party of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
signed by the Party so waiving. Except as otherwise set forth in this Agreement,
no failure to exercise, or delay in exercising, any rights, remedy, power, or
privilege arising from this Agreement will operate or be construed as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power,
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power, or privilege.

 



40

 

 

17.10       Severability. If any term or provision of this Agreement is invalid,
illegal, or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal, or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

17.11       Choice of Law. This Agreement and all matters arising out of or
relating to this Agreement, whether sounding in contract, tort, or statute are
governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to the conflict of laws provisions thereof to the
extent such principles or rules would require or permit the application of the
laws of any jurisdiction other than those of the State of New York.

 

17.12       Choice of Forum. Each Party irrevocably and unconditionally agrees
that it will not commence any Action of any kind whatsoever against the other
Party in any way arising from or relating to this Agreement, including all
exhibits, schedules, attachments, and appendices attached hereto, and all
contemplated transactions, including contract, equity, tort, fraud, and
statutory claims, in any forum other than the United States District Court for
the Southern District of New York or the courts of the State of New York sitting
in New York County, and any appellate court from any thereof. Each Party
irrevocably and unconditionally submits to the exclusive jurisdiction of such
courts and agrees to bring any such Action only in the United States District
Court for the Southern District of New York or the courts of the State of New
York sitting in New York County. Each Party agrees that a final judgment in any
such Action is conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law.

 

17.13       Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES THAT ANY CONTROVERSY
THAT MAY ARISE UNDER THIS AGREEMENT, INCLUDING EXHIBITS, SCHEDULES, ATTACHMENTS,
AND APPENDICES ATTACHED HERETO, IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING
OUT OF OR RELATING TO THIS AGREEMENT, INCLUDING ANY EXHIBITS, SCHEDULES,
ATTACHMENTS, OR APPENDICES ATTACHED TO THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 



41

 

 

17.14       Equitable Relief. Each Party acknowledges and agrees that a breach
or threatened breach by such Party of any of its obligations under this
Agreement would cause the other Party irreparable harm for which monetary
damages would not be an adequate remedy and agrees that, in the event of such
breach or threatened breach, the other Party will be entitled to equitable
relief, including a restraining order, an injunction, specific performance, and
any other relief that may be available from any court, without any requirement
to post a bond or other security, or to prove actual damages or that monetary
damages are not an adequate remedy. Such remedies are not exclusive and are in
addition to all other remedies that may be available at law, in equity, or
otherwise.

 

17.15       Interpretation. For purposes of this Agreement: (a) the words
“include,” “includes”, and “including” are deemed to be followed by the words
“without limitation”; (b) the word “or” is not exclusive; (c) the words
“herein,” “hereof,” “hereby,” “hereto”, and “hereunder” refer to this Agreement
as a whole; (d) words denoting the singular have a comparable meaning when used
in the plural, and vice-versa; and (e) words denoting any gender include all
genders. Unless the context otherwise requires, references in this Agreement:
(x) to sections, exhibits, schedules, attachments, and appendices mean the
sections of, and exhibits, schedules, attachments, and appendices attached to,
this Agreement; (y) to an agreement, instrument, or other document means the
agreement, instrument, or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof; and (z) to
a statute means the statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. The
Parties drafted this Agreement without regard to any presumption or rule
requiring construction or interpretation against the Party drafting an
instrument or causing any instrument to be drafted. The exhibits, schedules,
attachments, and appendices referred to herein are an integral part of this
Agreement to the same extent as if they were set out verbatim herein.

 

17.16       Exhibits. All Schedules and Exhibits that are referenced herein and
attached hereto, or are signed by the Parties on or after the Effective Date,
are hereby incorporated by reference.

 

17.17       Counterparts. This Agreement may be executed in counterparts, each
of which is deemed an original, but all of which together are deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
email, or other means of electronic transmission is deemed to have the same
legal effect as delivery of an original signed copy of this Agreement.

 

[Signature page follows]

 

42

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 



  USELL.COM, INC.       By: /s/ Nikhil Raman     Name: Nikhil Raman
Title: Chief Executive Officer

 



  PHONEX, INC.       By: /s/ Nikhil Raman     Name: Nikhil Raman
Title: Chief Executive Officer

 



  BRIGHTSTAR CORP.       By: /s/ Noel Marsden     Name: Noel Marsden
Title: SVP, Corporate Treasurer

 

43